Case: 2:17-mc-00023-ALM-KAJ Doc #: 7 Filed: 10/31/19 Page: 1 of 51 PAGEID #: 109

rage fa & oh ie |
Rae ok toe
grpste
Bepoas

SB Moorish National Republic Federal Government Aa ot 3 34 ARIE 36
Northwest Amexem/ Northwest Africa/ North America/ The Nerth Gate
Societas Republicae Ea Al Maurikanos Se dig at
The True and De jure Al Moroccans (Americans)
The Aboriginal/ Indigeous Natural People of the Land

 

 

Gunnell El Kevin Brian
Power of Attorney/Attorney-in-Fact
C/o PO BOX 6004 Civil Action 2: 17 me 23
Columbus, Ohio 43216 Chief Judge Algenon L. Marbley
Mocrish American National
First party of interest
Injured party-Plaintiff
A flesh and blood man with a soul

KEVIN BRIAN GUNNELL 28 U.S. Code § 1333.
ENFANT-ESTATE- CORPORATION-SECURITY
Registered Trade Name
Post office box 6004 Article I Court issue
Columbus, Ohio 43216

Property and Fictitious-Entity

Vs
Robert G: Montgomery dba Power of Attomey/Attorney-in-Fact
ROBERT G MONTGOMERY ORC 1337.53 CLAIMS AND LITIGATION

Administrative clerk acting as
Probate Judge, FRANKLIN COUNTY
COLUMBUS, OHIO 43215
Governmental Service Corporation-Foreign Defendant.

OBJECTION TO MAGISTRATE JUDGE REPORT AND RECOMMENDATION
Case: 2:17-mc-00023-ALM-KAJ Doc #: 7 Filed: 10/31/19 Page: 2 of 51 PAGEID #: 110

Judicial Notice: I. Introductory Provisions-1.1 Introductory Provisions-Article 02-Positive Law: I.

Canon 666: No law may exist, be written or enforced unless it conforms to body of Canon laws
preceding this Canon known as Astrum Turis Divini Canonum in accordance with Pactum De Singularis
Caelum. Notice: this mean all federal and state case law, Statutes and ordinance is inferior to the Canon
Laws and shall conform to body of Canon Laws.

5.2 Principles of Law- Article 160-Private Law- Canon 1730

Canon 1730: Private or Private Law is the statutes and ordinances of an Inferior Private Roman
Juridic Person under Inferior Roman Canon Law otherwise known as a Private Body Corporate, or

Private Corporation.

Canon 1731: Private Law is a deliberately false customary term designed to mislead by hiding the
fact that any society operating "Private Law" is actually operating under Inferior Roman Canon Law and
Uniform Commercial Code (UCC) as a Private Estate and Private Corporation and not as an Global or

Civil Juridic Person.

This injunction is for foreign official(s) of the Unites States (minor) to mandatorily enforce the Pope’s
Civil Orders as a directive by the Pope himself. The foreign official(s) Article 158-Jurisdiction Canon
1718: Jurisdiction is the Power and Authority of a Juridic Person to review, administer and issue certain
Statutes or Ordinances. Jurisdiction most frequently applies to the Power and Authority of a Court to hear
and adjudicate a matter, particularly in the publication of Ordinances.

This court have jurisdiction over the case pursuant to 28 U.S. Code § 1333 pursuant to Article 158-
Jurisdiction Canon 1718: Jurisdiction is the Power and Authority of a jurisdic person (A juridical person
is a non-human legal entity to review, administer and issue certain Statues or Ordinances, the non- human
legal entity, in other words any organization that is not a single natural person but is authorized by law
with duties and rights and is recognized as a legal person and as having a distinct identity. This includes a

judge, any incorporated organizations including corporations, government agencies, etc...

Ms. Jolson acting as Magistrate Judge is fraudulently using KEVIN BRIAN GUNNELL EL, Gunnell
E! Kevin Brian appellation secure party/creditor as the juristic person claiming plaintiff is preceding pro

se, and only the juristic person can be pro se.

Plaintiff El Gunnell Kevin by record is the power of Attorney/Attorney-in-Fact and pursuant to Ohio
Revised Code ORC 1337.53 Claims and litigation, would be the way Plaintiff Gunnell El Kevin is
Case: 2:17-mc-00023-ALM-KAJ Doc #: 7 Filed: 10/31/19 Page: 3 of 51 PAGEID #: 111

proceding. See Power of Attorney document attached with UCC Financing Statement Amendment.
Otherwise Gunnell El Kevin is a secure party/ creditor. the appellation in the way it is written on the
document UCC 1 instead of writing the appellation like Kevin Brian Gunnell El the appellation is hereby
amended to appear on the documents styled like it appear on the UCC 1 financial statement amendment
as Gunnell El Kevin Brian relating to the secure party/creditor. See attached document.

Ms. Jolson is bias/ prejudice against Plaintiff Gunnell El Kevin because he took notice she by fraud
and deceit misconstrued Plaintiff Gunnell El statements in his Injunction filed against Mr. Montgomery,
Plaintiff Gunnell El called her out on what she was doing or did.

Ms. Jolson fraudulently was trying to make the Injunction relief be about a right to retain gold, when
clearly a blind man can see that the Injunction against Mr. Montgomery is his fraud and deceit in his
judgment entry about the Certificate of Termination ORC 2109.301 (B) (2) claiming he lack subject matter
jurisdiction to terminate the Estate-birth- certificate; so now she retaliated with defamation of character
allegation calling Plaintiff Gunnell El a sovereign citizen, a made up misnomer by the Juridic Person that
apply only to a non-Moorish American National U.S. Citizen. In the Pope’s civil orders he demonstrate the
distinct difference between the United States of America (minor) and The United State of America (major)
Plaintiff Gunnell El Kevin fall in the category of The United States of America (Major).

Plaintiff Gunnell El have a right to claim his Nationality and because of him doing so does not give
the right of the Jurisdic person having a distinct identity as a judge, magistrate, lawyer to defame his
character by calling that man or women with a Status, a Sovereign Citizen, a legal misconceptions that if
adopted by fraud, can wreak havoc with a person's chances of winning their case. Many people have bought
into bogus legal theory, based upon Jaw which doesn't actually exist. This is the fraud and deceit the Pope
asserts about in his civil orders, stated in part, “Such —foreign officialsl include members of the American
and British Bar Associations who were licensed to act as privateers against the interests of the American

States and the American State Citizens from 1845 to 2013 in flagrant Breach of Trust.”

Ms. Jolson is bias/prejudice against Plaintiff Gunnell El Kevin because he demonstrated to Ms. Jolson
she is doing what the Pope asserted in his civil orders and that she did not have a license to practice law

because her license was extinguished, the Pope civil orders asserted:

“ Such —foreign officials| include members of the American and British Bar Associations who were
licensed to act as privateers against the interests of the American States and the American State Citizens
from 1845 to 2013 in flagrant Breach of Trust. All such licenses are now extinguished. Members of the
Bar Associations are required to cease and desist assaults against the American States and American State
Citizens and shall be subject to arrest, confiscation, and deportation otherwise.”
Case: 2:17-mc-00023-ALM-KAJ Doc #: 7 Filed: 10/31/19 Page: 4 of 51 PAGEID #: 112

Plaintiff showed Ms. Jolson is a member of the Columbus and Federal Bar Association she is already
acting as privateer against the interest of a Moorish American National, a direct violation of the Pope’s

civil orders and canon laws.

The Pope’s Civil Orders vs. Ms. Jolson’s cited case law of the Sovereign Citizen bogus legal theory,
She Ms. Jolson defamed Plaintiff Gunnell El Character by calling Plaintiff Gunnell El a Sovereign citizen
because Plaintiff Gunnell El know of the Pope’s authority and the power of the civil orders; she Ms.
Jolson did actually what the Pope ordered her and other officials not to do and that is:

“Any and all corporate officers of the UNITED STATES or any successor organization(s) inheriting
—federalll service contracts who support, condone, or promote such crimes against the American States or
against American State Citizens shall be subject to arrest and prosecution for commercial and violent
crimes. All foreign officials operating as elected or appointed officials of the United States of America
(minor) who support, condone, or promote such crimes against the American States or against American
State Citizens shall be subject to arrest, confiscation of their assets, and deportation to Puerto Rico, Guam,
or such other —states! as may be willing to receive them.”

In Plaintiff Gunnell El, Response Order to Show Cause, he showed seven 7 claims in 7 paragraphs of
why Plaintiff Gunnell Et Shall not be charged any filing fee of $400, Ms. Jolson omitted two of the claims

out of her Report and Recommendation. See copy of the response order to show cause.

In Ms. Jolson Report and Recommendation she omitted where Plaintiff Gunnell El cited the 28 U.S.
Code § 1333.Admiralty, maritime and prize cases. The district courts shall have original jurisdiction,
exclusive of the courts of the States, of: (1) any civil case of admiralty or maritime jurisdiction, saving to
suitors in all cases all other remedies to which they are otherwise entitled. Etc. The 28 U.S Code § 1333

was asserted on the Injunction cover page.

Plaintiff Gunnell El don’t have any control over what the clerk of court file , Plaintiff Gunnell El
know that he have a Judicial Notice and Proclamation of Nationality filed, affidavit an oath under case #
2: 17 mc 23 with this court governed pursuant to U.S. Code § 1481. Loss of nationality by native-born or
naturalized citizen; voluntary action; burden of proof; presumptions. Therefore, Plaintiff Gunnell El
inserted the case # 2:17 mc 23 on the cover page of the Injunction, Ms. Jolson tried to in her order make it

seem like there is no existing document filed with the court.

Plaintiff Gunnell El Kevin Brian has on record, secure transactions contracts with the Ohio
Secretary of State UCC File # OH00161096702 document # 201225400191 and on file with county
recorder. The Power of Attorney/Attomey-in-Fact, Indemnity bond, Hold Harmless and Indemnity
Agreement are valid enforceable contracts, the power of Attorney gives the real man secure party/creditor
authority over the person(s) Estate such as Plaintiff Gunnell E] Kevin secure party/creditor is the Power of
Case: 2:17-mc-00023-ALM-KAJ Doc #: 7 Filed: 10/31/19 Page: 5 of 51 PAGEID #: 113

Attorney/Attomey-in-Fact for the debtor-Estate KEVIN BRIAN GUNNELL. The Indemnity bond ,
Hold Harmless and Indemnity Agreement. See full certify copy of UCC Contrates.

1.1 Divine Law Article 02-Astrum luris Divini Canonum Canon 1

Canon |

A law is not a canon, but a false or lesser positive law unless it follows this law and belongs to the body
of laws known as Astrum Iuris Divini Canonum in accordance with Pactum De Singularis Caelum.

Canon 2

A law is a rule, derived from divine imstruction, scientific discovery, agreement, customs or practices over
time enjoining or prohibiting certain action

Canon 3

A canon means “rule, bar, norm, maxim, measure or standard”. Therefore, valid Canon Law is equal to
the highest standard law and to “rule of law” and may be described as simply as The Law.

Canon 4

A valid canon law neither abrogates nor derogates from the Covenant of One Heaven (Pactum De
Singularis Caclum)

Canon 5

When anyone references, writes or speaks of “rule of law” or the Law in general, it shall mean these
canons and no other.

Canon 6

All are equal under the Law and subject to the Law. Any law that attempts to abrogate this fact is null and
void ab initio and is not a valid canon law.

 

IV. Agreement

4.2 Agreement Creation and Performance
Article 126-Oath

Canon 1480

An Oath is a solemn appeal to the Divine Creator by invocation and the presence of at least two witnesses
that a pronouncement is true or a promise binding.

Canon 1481

An oath is only a valid oath when it is sworn in recognition of the rights of all men and women as
Sponsors to Persons present within the court including the spirit of the living Jaw and includes a pledge to
speak honesty before the court. The touching of any object during such swearing is materially irrelevant
to the validity of any oath.
Case: 2:17-mc-00023-ALM-KAJ Doc #: 7 Filed: 10/31/19 Page: 6 of 51 PAGEID #: 114

Canon 1482

The living law is present in a valid court of law when all words are given under oath. When officers of the
court do not properly give oath, the living Jaw is absent, even if all parties and witnesses show respect and
due process of law

Canon 1483

A man or woman of good standing before the law is any man or woman having sworn an oath before the
court, having been found to demonstrate respect for the living law and due process of law.

Canon 1484
No one shall be denied the nght to swear and oath before a valid court.
Canon 1485
An oath extorted by malice, force, or grave fear is null by the law itself.
Canon 1486

No one should be heard within a valid court unless they have previous sworn a valid oath for that case.
Furthermore, no testimony in written or oral form is valid unless a valid oath has previously been sworn.

Canon 1487

The breaking of an oath, especially by any officer of the court, is a most serious offence which must be
treated as the gravest of injury to the living law.

 

V. Law

5.2 Principles of Law
Article 159-Public Law
Canon 1724

Public or Public Law is the statutes and ordinances of an Inferior Public Roman Juridic Person
under Inferior Roman Canon Law otherwise known as a Public Body Corporate, Public Corporation or
Public Company.

Canon 1725

Public Law is a deliberately false customary term designed to mislead by hiding the fact that any
society operating under "Public Law" is actually operating under Inferior Roman Canon Law as a Estate
and Public Body Corporate and not as a Civil or Global Juridic Person.

Canon 1726
Case: 2:17-mc-00023-ALM-KAJ Doc #: 7 Filed: 10/31/19 Page: 7 of 51 PAGEID #: 115

By custom and deliberate design, Public Law secks to perpetuate the false belief that a particular
society promulgates laws in accordance with their Constitution, rather than the true fact that all laws
promulgated by all societies subject to the Inferior Roman Juridic Person model are merely statutes or
ordinances, not law.

Canon 1727

By custom and deliberate design, Public Law to seeks to perpetuate the false belief that the
highest law of a particular society is its Constitution when in fact all societies subject to the Inferior
Roman Juridic Person model are subject to no less than three (3) superior bodies of law including the
Uniform Commercial Code, Roman Canon Law and Talmudic Law.

Canon 1728

Unlike Inferior Roman Canon Law that seeks to abrogate, to enslave and mislead, in accordance
with the sacred covenant Pactum De Singularis Caelum and the seven (7) pronouncements of Ucadia, all
societies have been granted recognition as Juridic Society Persons, holding real property rights,
elimination of debts and restoration of rule of law awaiting the political, military and judicial classes of
these societies to repudiate the deliberate enslavement of their people.

Canon 1729

As the term Public Law is designed to deceive and mislead, it is forbidden to be used as a valid
term of law.

 

I. Introductory Provisions
1.2 Concepts
Article 14-Proof
Canon 728

Proof is the demonstration or production of one or more facts to support an Argument based on
reason and logic. Proof therefore does not depend upon faith or trust.

Canon 729

As these canons of Divine Law, Natural Law and Positive Law comprehensively prove Divine
Law, Natural Law and Positive Law, they stand as the highest proof of law against any other claims of
inferior law.

Canon 730
Case: 2:17-mc-00023-ALM-KAJ Doc #: 7 Filed: 10/31/19 Page: 8 of 51 PAGEID #: 116

The denial of valid proof is error in law. Therefore, any denial of the superior proof of these
canons is automatically an error in law.

Canon 731
Any claim that the law admits no proof against that which it presumes is false.

Canon 732

A Proof will stand good until the contrary is proved. Therefore in the absence of any challenge by
valid Proof equal or greater than these canons, ali men, women and persons consent to these canons being
the one, true and only rule of law.

Canon 733

When anyone references, writes or speaks of “Proof”, “Real Proof’, or “Complete Procf” it shall
mean these canons and no other.

OBJECTION TO REPORT AND RECOMMENDATION
Ms. folson acting as Magistrate Judge is fraudulently using KEVIN BRIAN GUNNELL EL,
Gunnell El Kevin Brian appellation as the juristic person claiming plaintiff Gunnell El is preceding

pro se, only the Inferior Roman Juridic Person can be pro se.

Judicial Notice: Plaintiff Gunnell El Kevin by record is the power of Attorney/Attorney-in-
Fact and pursuant to Ohio Revised Code ORC 1337.53 Claims and litigation, would be the way
Plaintiff Gunnell El Kevin Brian is proceeding. See UCC certified copy pg. 9-10 Power of
Attomey

(3) Superior bodies of law including the Uniform Commercial Code, Roman Canon Law
and Talmudic Law. See Power of Attorney document attached with UCC Financing Statement
Amendment. Otherwise, Plaintiff Gunneli El Kevin Brian secure party/ creditor the appellation
in the way it is written on the document instead of writing the appellation like Kevin Brian
Gunnell El the appellation is hereby amended to appear on the documents styled like it appear on
the UCC 1 financial statement amendment as Gunnell El Kevin Brian relating to the secure

party/creditor.
Case: 2:17-mc-00023-ALM-KAJ Doc #: 7 Filed: 10/31/19 Page: 9 of 51 PAGEID #: 117

Plaintiff E] Gunneli Kevin Brian Moorish American National as a right under the universal
declaration of human rights. Article 15 of the Universal Declaration of Human Rights (UDHR)
provides that “[e]veryone has the right to a nationality” and that “[nJo one shall be arbitrarily

deprived of his nationality nor denied the right to change his nationality.”

On or about 10/9/2019 Plaintiff Gunnell El Kevin Brian received via mail U.S. postal
service from office of the clerk United States District Court Southern District of Ohio, the mail
was an ORDER to show cause from Ms. Jolson acting as Magistrate Judge. September 27, 2019
the order to show cause was filed and Plaintiff receive the order to show cause on 10/9/2019, The
report and recommendation was filed 10/17/2019 but Plaintiff Gunnell El] receive the mail U.S.
postal service on 10/28/2019 giving plaintiff 2 days to respond to the report and recommendation.

Ms. Jolson acting as Magistrate Judge already in violation from her opinion order making
an assertion that Plaintiff Gunnell El Kevin based allegations Plaintiff Gunnell El Kevin had a
right to retain gold allegedly taking from the people. Plaintiff see this played out many times
before; misconstrue what Plaintiff Gunnell El stated so that the official can formulate a fraudulent
decision based off how Plaintiff's statement that was misconstrued. The Pope exposed the fraud

and deceit, the reason why he extinguished official’s license.

Plaintiff Gunnell El Kevin never made such a claim that Plaintiff Gunnell Ei Kevin had the
right to retain gold etc... from her order it appears to be a conflict of interest in favor of the official
Mr. Montgomery; she showing fraud and deceit as asserted within the Pope’s civil Orders, the
Pope civil orders on file with this court, the civil order on page two 2 last paragraph assert:

“Such —foreign officials! include members of the American and British Bar Associations who
were licensed to act as privateers against the interests of the American States and the American
State Citizens from 1845 te 2013 in flagrant Breach of Trust. All such licenses are now
extinguished. Members of the Bar Associations are required to cease and desist assaults against

the American States and American State Citizens and shali be subject to arrest, confiscation, and
deportation otherwise.”

Ms. Jolson is a member of Columbus and Federal Bar Association she is already acting as
a privateer against the interests of a Moorish American National, a direct violation of the Pope’s

civil orders and canon laws.

Judicial Notice: Ms. Jolson serves in governmental employment (as a magistrate judge)
and in such capacity participated as counsel, lawyer over this case. Ms. Jolson is practicing law as

8
Case: 2:17-mc-00023-ALM-KAJ Doc #: 7 Filed: 10/31/19 Page: 10 of 51 PAGEID #: 118

lawyer from the bench and employed as a magistrate judge. See 28 U.S. Code § 455.

Disqualification of justice, judge, or magistrate judge.

Judicial Notice: The Covenant (Treaty) Canons of Positive Law Article 138-Perfidy Canon
1601 Perfidy is the deliberately deceitful act of falsely making a promise, a vow, allegiance or
agreement for the purpose of gaining proximity and trust in order to undertake an act of treachery
and great injury. Canon 1607 In accordance with these Canons and the sacred Covenant Pactum
De Singularis Caelum and as penalty for their historic Perfidy, no person who is a member of a
Bar Association is permitted to hold any position at law including judge, magistrate, barrister,
attorney, lawyer, clerk or assistant. 28 U.S. Code § 455. Disqualification of justice, judge, or
magistrate judge derive from Canon 1601 Perfidy.

Ms. Jolson is fraudulently trying to make the Injunction relief, be about a right to retain
gold, when clearly a blind man can see that the Injunction against Mr. Montgomery is his fraud
and deceit in his judgment entry about the Certificate of Termination ORC 2109.301 (B) (2)
claiming he lack subject matter jurisdiction to terminate the Estate- birth-certificate. Mr.

Montgomery refuse to terminate the Cestui Que (Vie) Trust and his refusal is by fraud and deceit.

Canon 1303 Any Administrator or Executor that refuses to immediately dissolve a Cestui
Que (Vie) Trust, upon a Person establishing their status and competency, is guilty of fraud and
fundamental breach of their fiduciary duties requiring their immediate removal and punishment.
See attached Probate official Robert G. Montgomery judgment order that refuses to immediately
dissolve the Cestui Que (Vie) Trust of the KEVIN BRIAN GUNNELL ESTATE.

Ms. Jolson acting as a Magistrate Judge gave order to show good cause why this action
should remain as a miscellaneous action and why he Plaintiff Kevin Gunnell El should not be

charged the full civil filing fee of $ 400 or motion to proceed in forma pauperis.

GOOD CAUSE WAS SHOWN

28 U.S. Code § 1333.Admiralty, maritime and prize cases, The district courts shall
have original jurisdiction, exclusive of the courts of the States, of: (1) Any civil case of
admiralty or maritime jurisdiction, saving to suitors in all cases all other remedies to which
they are otherwise entitled. Etc. The 28 U.S Code § 1333 was asserted on the cover page.

3.2 Rights Suspension and corruption. Article 106- canon 1349 etc. see Ms. Jolson Order
to show cause document, it appears to be null and void.
Case: 2:17-mc-00023-ALM-KAJ Doc #: 7 Filed: 10/31/19 Page: 11 of 51 PAGEID #: 119

The Pope’s laws are obligatory on this court and per his the Pope’s orders he asserted: “Al!
those (E)states and ESTATES erroneously believed to represent the American States and
American State Citizens and which were conveyed by fraud and legal deceit to the United States
of America (minor) and more recently to the City-State of the United Nations, are re-venued
without exception to the geographically defined American States and the American State Citizens
where they shall remain in perpetuity as assets belonging to the rightfil and lawful beneficiaries.

“All legal fiction entities however structured and named after the American States and
American State Citizens are returned to them and their control, free and clear of any debt,

promise, encumbrance or obligation alleged against them as a result of false claims made —in
their behalfl by officers of the United States of America, Inc. and the UNITED STATES, INC. or
by any foreign officials operating the United States of America (minor), or the United Nations City
State falsely claiming to —representl them or have jurisdiction over them.”

Plaintiff Gunnell El Kevin cause of action was filed by the clerk under the civil action case
# 2; 17-mc-23 because the affidavit an Oath Contract Judicial Notice and Proclamation of
Nationality was filed on May 1, 2017 with this court and this case have everything to do with the
cause of action injunction filed against Mr. Montgomery in the Probate Court, all other Federal
cases are null and void ab initio per orders of Pope’s civil orders, this court is to compel their rapid

understanding and cooperation.

The Judicial Notice and Proclamation of Nationality page two 2 first paragraph gives
adverse claim to Plaintiff Gunnell El property bank note-birth Certificate, Estate KEVIN BRIAN
GUNNELL as mentioned in the document. See Ohio Revised Code (ORC) 1307.103 UCC 7-103
and ORC 1309.311., UCC 9-311.

Notwithstanding the Pope’s civil orders Plaintiff Gunnell El Kevin have on record, secure
transactions UCC Contracts with the Ohio Secretary of State File # OHOO161096702 document #
201225400191 and on file with county recorder. The Power of Attorney/Attorney-in-Fact,
Indemnity bond, Hold Harmless and Indemnity Agreement are valid enforceable contracts as to
why Plaintiff Ei Gunneli Kevin shall not be charged any filing fee of $ 400. There is special

Numbers ( Cusip and EIN ) on the indemnity bond see documents attached.

Judicial Notice: Plaintiff Gunnell El request this court to take judicial notice of the attached
Indemnity Bond third paragraph it state in part: Debtor, without the benefit of discussion or
division does hereby agree, and undertake to indemnify, defend, and hold Secure Party harmless
from and against any and all claims, losses, liabilities, cost, interest, and expenses including,

without restriction, legal costs, interests, penalties. See UCC documents attached pg. 15

10
Case: 2:17-mc-00023-ALM-KAJ Doc #: 7 Filed: 10/31/19 Page: 12 of 51 PAGEID #: 120

Judicial Notice: Plaintiff Gunnell El request this court to take judicial notice of the attached
Hold Harmless and Indemnity Agreement Non-Negotiable between the Parties, second paragraph
it read similar the same as asserted in the Indemnity Bond but there is a part that assert the
Creditor/Bailor, articulates by covenant and agreement that creditor shall not under any
circumstances be considered an accommodating entity nor surety for DEBTOR/BAILEE. See the
UCC Financing Statement Amendment Secure Party/Creditor appellation (name) amendment
Gunneil El Kevin Brian; therefore, by statute-contract Plaintiff Gunnell El the secure party/creditor
was not liable to pay the cost of $400 or file motion to proceed in forma pauperis. See UCC

documents attached pg. 16. Whole certified copy attached 36 pages.

The facts are the Pope issued civil orders and officials are in breach of trust, and continue to
be in breach of trust and for not returning the Estate(s) to the nghtful beneficiary debt free.

Comply and honor the real laws, Canon Laws.

Plaintiff Gunnell El have UCC contracts showing he is the secure part/creditor it comes down
to the court honoring and complying with the Pope’s Civil Orders; honoring and complying with
the UCC contracts between the real man with a status, Plaintiff Gunnell El and the juridic person
debtor, the Estate KEVIN BRIAN GUNNELL. Ms. Jolson report and recommendation is fraud

and deceit.

For the foregoing reasons the case shall proceed in order for plaintiff Gunnell El can
terminate the Estate with the Probate court or order the debtor KEVIN BRIAN GUNNELL to pay
the filing fee of $400, because Palintiff Gunnell El is not the debtor, juridic person.

28 U.S. Code § 1746. (1) Unsworn declarations under penalty of per-jury
“T declare under penalty of perjury under the laws of the United States of America that the

foregoing is true and correct. Executed on 10/31/2019

By
Respectfully Submitted

Gunnell El Kevin Agent
C/o Kevin Gunnell El] Ex

PO Box 6004
Columbus, Ohio 43206- 9998

11
Case: 2:17-mc-00023-ALM-KAJ Doc #: 7 Filed: 10/31/19 Page: 13 of 51 PAGEID #: 121

CERTIFICATE OF SERVICE

I certify a true copy of the objection to report and recommendation was hand delivered or
sent by via U.S. Mail Postal Service to the United States District court clerk at 85 Marconi
Blvd Room 121, Columbus, Ohio 43215.

unnell El Kevin

12
URE -K A) Doc #: 7 Filed: 10/31/19 Page: 14 of 51 PAGED #71J2/ O /
ee Filed at Ohio Secretary of State 8/2/2018.9:00 AM FILE#SR184346

—SSa Se ee ed a

UCC FINANCING STATEMENT AMENDMENT ue os

FOLLOW INSTRUCTIONS (front and back) CAREFULLY SL osE io
A. NAME & PHONE OF CONTACT AT FILER {optional] bin.
Kevin Gunnell El 614-625-4832 ss
8, SEND ACKNOWLEDGMENT TO: (Name and Address) “s
| xevin Brian Gunnell El, KEVIN BRIAN GUNNELL |
2928 Sunbury Ct N
Columbus, Ohio 43219

 

 

 

 

| THE ABOVE SPACE IS FOR FILING OFFICE USE ONLY

Ta. INTIAL FINANCING STATEMENT FILE # 1b This FINANCING STATEMENT AMENOMENT is

to be filed [for record] (o¢ recorded} in the
OH00161096702 REAL ESfATE RECORDS.
2. TERMINATION: Effectiveness of the Financing Statement identified shove is tarminated with respect to security imenest(s? of the Secured Party

3.| | CONTINUATION: Effectivaness of the Financing Statement identified above with respect to security interest(s} of the Secured Party authorizing this Continuation Statement is
continued for the additional period provided by applicable law.

 

 

 

antherizing thie Termination Statement,

 

4. { | ASSIGNMENT (full or partia): Give name of assignee in item 7a or 7b and address of assignee in item 7c; and also give name of assignar in item 9.

5. AMENDMENT (PARTY INFORMATION}: This Amendment affects LI] Debtor or Secured Party af record. Check only one of these two boxes
Also check one of the follewing three bexes and provide appropriate infenation in itams 6 and/er 7.

CHANGE name and/oraddress: Please referta the detailedinstzuctians
in reqards to changing the narmefaddress ofa A

& CURRENT RECORD INFORMATION:

  
     

DELETE name: Give record name
te be deleted in item 8a or 6b,

      

    
   

ADD name: Completeitem 7aor7b, and alscitem 7c,
also complete items 7e-7c ffaoplicabl

 

 

  

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Ga. ORGANIZATIONS NAME
KEVIN BRIAN GUNNELL
OR (et. INDIVIDUALS LAST NAME FIRST NAME MIDOLE NAME SUFFIX
i}
7, CHANGED (NEW) OR ADDED INFORMATION:
7a, ORGANIZATIONS NAME
OR oe INDIWIDUAUS LAST NAME FIRST NAME MIDDLE NAME SUFFIX
Gunne tt £4 Kevia Brian
7c. MAILING ADDRESS cHrY STATE [POSTAL GOODE COUNTRY
7 ' . ;
Cie 299.3 Sunbury ct N Columbus Oh | 432147 USA
7d. SEE INS TRUGTIONS ADOLINFO RE | Te. TYPE OF ORGANIZATION 7f. JURISDICTION OF ORGANIZATION 7g. ORGANIZATIONAL ID #. any
: ORGANIZATION . . ; /
Not Applicable DEBTOR | ESTATE/TRUST United States America Republic [Jone

 

 

8, AMENDMENT (COLLATERAL CHANGE); check only ane box.

Describe cotiateral [_] deteted «f] added, or give entite/|restated collateral description, or describe collsteral [assigned _
ALL PROPERTY BELONGS TO DEBTOR BELONGS TO SECURED PARTY
DEBTOR IS A TRANSMITTING UTILITY

DEBTOR IS A TRUST
SEE *A* PROPERTY LIST

 
   

  
 

FILED #29
DEC 13 2018
Fon Ca

 

 

9. NaME of SECURED PARTY of RECORD AUTHORIZING THIS AMENDMENT (name of assignos, if this is an Assignment}. If this is an Amendment authorized by a Debtor which
adds collateral or adds the authorizing Deiter, or ¥ this Is a Tarmination authorized by a Debtor, check here T] and ester pame of DEBTOR authorving this Amendment
Ga. ORGANIZATION'S NAME

 

 

 

 

 

OR ob. INDIVIDUAL'S LAST NAME FIRST NAME MIOGLE NAME SUFFIX
Gunnell El Kevin Brian

a a

10.OPTIONAL FILER REFERENCE DATA

 

POA UPDATE FINANCING STATEMENT TO BE RECORDED IN REAL ESATE RECORDS

FILING OFFICE COPY — UCC FINANCING STATEMENT AMENDMENT (FORM UCC3) (REV. 05/22/02)
Case: 2:17-mc-00023-ALM-KAJ Doc #: 7 Filed: 10/31/19 Page: 15 of 51 PAGEID #: 123

UCC FINANCING STATEMENT AMENDMENT ADDENDUM

FOLLOW INSTRUCTIONS

 

11. INITIAL FINANCING STATEMENT FILE NUMBER: Same as item 1a on Amendment form
OH00161096702

12. NAME OF PARTY AUTHORIZING THIS AMENDMENT: Same as item 9 on Amendment form

12a. ORGANIZATION'S NAME

 

 

o

al

 

12b, [NDIVIDUAL'S SURNAME
Gunnell El
FIRST PERSONAL NAME
Kevin
ADDITIONAL NAME(S}INITEAL(S) SUFFIX

 

 

B THE ABOVE SPACE IS FOR FILING OFFICE USE ONLY

13. Name of DEBTOR on related financing statement (Name of a current Debtor of record raquired for indexing purposes only in some filing offices - sea Instruction item 13): Provide only
one Debtor name (13a or 13) (use exact, full name; da not omit, modify, or abbreviate any part of the Debtor's name}; see Instructions if name does not fit

13a. ORGANIZATIONS NAME
KEVIN BRIAN GUNNELL

13b. INDIVIDUAL'S SURNAME FIRST PERSONAL NAME ADDITIONAL NAME(SWINITIAL(S) SUFFIX

 

 

 

 

 

oR

 

 

 

 

 

14. ADDITIONAL SPAGE FOR ITEM 8 (Collateral):

 

15. This FINANCING STATEMENT AMENDMENT; 17. Description of real estate:

C] covers timber te be cut LJ covers as-extracted collateral al is fled as a fixture filing | ORC 1337.04 A power of attorney for the
16. oe, a ot ec rece orcs of real estate described in item 17 conveyance,mortgage,or lease of an interest in real
property must be recoded in the county in office of the

county recorder of the county in which such property is
situated, previous to the recording of deed, mortgage,or
lease by virtue of such pawer of attorney. The POA and
property list must be updated by amendment to perfect
the initial filing.

 

 

18, MISCELLANEOUS:
Amend the filing to perfect the financing statement OH00161096702

 

International Association of Commercial Administrators (KACA)
FILING OFFICE COPY — UCC FINANCING STATEMENT AMENDMENT ADDENDUM (Form UCC3Ad) (Rev 04/20/11)
Case: 2:17-mc-00023-ALM-KAJ Doc #: 7 Filed: 10/31/19 Page: 16 of 51 PAGEID #: 124

Doc ID —> 201225400191

 

iled at Ohio Secretary of State 09/07/2012 09:00 AM FILE# OH00161096702

-

 
  

ee eeeummaneeauenel
aE
a F 2 LG
Ls Ey
V4 - "3
UCC FINANCING STATEMENT as "9
FOLLOW INSTRUCTIONS CAREFULLY +
mS 2 oS

   
 
    
   
     
 

Kevin Brian Gunnell, KEVIN BRIAN |

GUNNELL 2928 SUNBURY CT
COLUMBUS, OHIO 43213

L

   

 
  

UERRSONCTIOM OF CRSAMEZATION

UNITED STATES

TYPE OF ORGAMIOLTION

LEGAL ENTITY

    
  
 
  

ge

This:

ALL PROPERTY BELONGS TO DEBTOR BELONGS TO SECURED PARTY
DEBTOR IS A TRASMITTING UTILITY

DEBTOR IS A TRUST

SEE ATTACHMENT "A" PROPERTY LIST

5. ALTERNATIVE DHEIGNATION (iW appicae “= LESSEFAFSSOR CONSIGNES/CONSIGNOR, Bi waneanon = [) cere
AG, LM
Tek FARA NVA TEMMEMT fn tr boa ad Glee vec] (or pecaomiesd) fs the REAL : 7 Check to. REQUGST SEARCH REPCRITES) on Dasinefa} That tele
GA TATIE RECORCS, Attach Aehiichote Baccicael Reptcen] ADOT EONAL FEEL 1 [) Debter =

SSS
3. OPTIONAL FILER REFERENCE DATA.

 

 

 

 

 

a
FILING GFFiC# GoPyY— FORM UCC1) (REV. aL T1048)

uct an Pig iots Lent Revie: 17704008

Page 1
Case: 2:17-mc-00023-ALM-KAJ Doc #: 7 Filed: 10/31/19 Page: 17 of 51 PAGEID #: 125

Doc ID -> 201225400191

UCG FINANCING STATEMENT ADDENDUM

Eo Ee Pree CONS tir

ror

       

   
  

ee

  

   

Oey i

a tinal OF FIRST DEBTOR (1s or 10) ON RELATED PRANGNG STATEMENT

 

 

THE ABOVE SPACE 59 FOR FILING OFFICE USE ONLY

 

 

 

 

 

 

 

 

 

 

 

 

"TE, Tus PINAMGNGSTATERMENT cavose | | Member to ba out ot || ms-ertrected Hh, Aciicenil collateral daaception:
collpineel, oc lg Met oo 2 Necture: Falreg
44, Description of sal eamriec

14, Nema sf adem of a RECGRO CHYNER of abovedesatibed res] oxtate
(Catto does pot have a record Interwety.

 

HD, Check poi id apetcabia mad check anby onn bos

 

 

 

FILING OFFICE GOPY — UCC FINANCING STATEMENT ADDENDUM (FORM UCCIAd} (REV. 05/22/02}

Page 2
Case: 2:17-mc-00023-ALM-KAJ Doc #: 7 Filed: 10/31/19 Page: 18 of 51 PAGEID #: 126

Doc ID --> 201225400191

UCC FINANCING STATEMENT ADDITIONAL PARTY

MAME OF FROST DEBTOR [ia oF to} Ch RELATED PIMARICINS STATEMENT

 

iit Rr HHO
verze Paes or6 “

 

Page 3
 

Case: 2:17-mc-00023-ALM-KAJ Doc #: 7 Filed: 10/31/19 Page: 19 of 51 PAGEID #: 127

Doc ID —> 201225400191

ATTACHMENT “A” - PROPERTY LIST

AI of the property listed in this Property List is protected by all tenms, conditions,
and agreements contained in ail the documents recorded herein.

All proceeds from Secured Party's labor fram every source, from products, accounts, fidures, crops, mine
heads, wellheads, and transmilling utilties, etc.;
Al rents, wages, eamings, rnunaration, end income fom every source,

_

|

bonds, securities, and benefits from trusts,

Ad inventory from: any source, :

AR machinery, either farn or industrial, al mechanical tools, construction tools, toola of trade;

‘AX bouts, yachts, and watercraft; and all equipmert, accoutrements, baggage, and cargo affieed or pertaining
theretp or stowed therein, inter aia, all motors, engines, anciary equipment, scosssories, parts, fecls,
40. Adi aicra®, giders, baloons, and afl equipment, accoutrements, baggage, and cargo affixed or pertasing

electronic equipment, !
11, Al motor homes, traders, moble horns, recceetional vehicles, houses, cargo, and travel airs: 208) 3)

Pon

12. Al aninels and ii farm Hvectock, and al things required for the care, feeding, use, trancportation, ari

13. Ad pets, Inckxing cats, dogs, birds, fish, or whistaver other of the animal kingdom hes been gifted or otherwise

kapt indoors of outdoors; with afl fidures, vehicles, and housings required for their

414, Ai vetiles, afee, tucks, four-wheel vices, Tels, wines Te
any or ;

+5. Ni computers, computer-related equioment and scctssories, fash drives, electronically stored Bes or dai

17. All manuscripts, books, booklets, pamphiets, treatises, treatments, monographs, stories, written material,

16.

18. All books and Ananctal records of DEBTOR,
49. All bademaris, registered marks, copyrights, patents, proprietary data and technology, investions, intellectual

property, royalties, good wi
20. All public or pfivate scholastic degrees, tites, credentials, honors, awards, ,
whatever source, for whatever trade, ation, work, of endeavor,
at Alt miliary (Aimy, Nevy, Air Force, Marine, National Guerd, #tc.) discharge papers, and the ike;
22 Ai records, journals, S, , . video footage, tim footage,
23. All fingerprints, footprints, paint thumbprints, RNA materials, ONA materials, genes, blood fractions,
"Taurgicaly removed tissue, bedily parts, organs, hair, tosth, nags, semen, uring, other bodily fuide of
voice-print, retinal images, and the ¢ theraot and aif other corporal identification factors, anc

thereto,
24. All blometric data, recoris, information, and processes not elsewhere described: the uze therect and the use
of the information contained therein or pertaining thereto;

Page 4
 

Case: 2:17-mc-00023-ALM-KAJ Doc #: 7 Filed: 10/31/19 Page: 20 of 51 PAGEID #: 128

Doc ID --> 201225400191

i
j
i
i
|

process, procedure, fay, or wave which ters or might alter the present or future state of the body, mind, spirit
al, faculties, and self iheatia, thethed, or process whatscever, ;

security programs, sohtware, user names, passwords, machinery, oF devices related thereto, ae

Al fights tc access and use utilities apor of the came urdt costs as the companible of usage

8B mT
Ha
Hi
hab

i
nell
i

i
i
1

domicie: and tc be tree from: requiszement to apply for of obtain any goverment licensé or permission, perrrit
and otherwise: and to be free for eftry, intrusion, or survellance, by any means, regardess of duration of

All rights to manage, maneuver, direct, guide, or traiel in any form of autemobile or motorized conveyance
* whatecever without any requirement to apply for or obtsin any goverment license, permit, corticate,

any i
ission of any kind whatsoever, ;
34. ‘at ghts i buy. sell rade, grow, raise, gather, bunt, trap, angle, and store food, fiber, and raw materials for
%. {Ali rights 10 protect myself and my family trom any aninels that threaten myfour safety or wel being, or that
es Seraraness ove oateent Tard] or Sof b including, but not limited 10, using
37. Ail rights to exercise dorninion over the earth and the resources of the earth inchicing, J A

i
|

Pnysical protection iron’ threats to the safety and integrity of person or praperty by elther-“publc” or “private”

44. AN righ to purchase arms and ammunition, keep and bear arms for defense of self, family, and patties
entréating physical protactian of persan or property, —

42, Se nonin, Peep and bear arms for harting, sof protection, protection of farniy, Hiends, and property, and
tacgat shooting of any kis,

43. Au fights to

and maintain inviolable, spiritual sanctuary and receive ita same any and alt

mine, goverment quasi-governmment offidais of any fénd whatsoever including
fights oS pee ori presented bond number, and bonding
45, All ts to obtain or be , with a certified copy of the Oath of Office, mer,
name, addrass, and contact Information olfor any government offical with wham | infaract
Ail calms of ownership or certificates of tie to the corporea! and incorporeal hereditaments, hereditary
succession, snd ail innate aspects of being, Le., body, mind, spit, free wit, facutTes, and sel, of at
48. All fights to privacy and security in person and property, inter afa: all tights to safety securily
household of sanchsary dwellers or guests, and all papers and effects belonging to DEBTOR or arty househoks
oF sanchery dwellers or guests, for governmental, quas-gavernmental, de facto governmental, or private

47.

Page 5
 

Case: 2:17-mc-00023-ALM-KAJ Doc #: 7 Filed: 10/31/19 Page: 21 of 51 PAGEID #: 129

Doc ID -> 201225400194

fied i the Commercial Registry by any such intruding party in the private capacty
Fe ty, nekethaiadng whatever purported authority, warrant, order, , law, or color of lew may
be promulgated as the for amy such intusion, deteiner, entry, seizure, serch, survelliance, treepess,
Reread ade Corporations Sole executed and filed, orto be executed and filed, under said names,
All intelectual property, inter alla: all speaking and writing:
All thoughts, beliats, world views, erations, psychology, 6tC.,
Ail signatures and sents,

2
suit
7
!

amiage icenses, travel documents, materials, permite, registrations, records snd
Al) signatures on all applications for and all vatue associated with ait Ebrary cards, ;
(A cred®, charge, and debit cards, mortgages, netes, appications, card numbers, and exsocated records and

N eatt of DEBTOR:

Adl cx ‘ .

All signatures on and af value associated with ali waffic ctationsAiciosts,
AN 38

& 8 R288 BA

3
|
!
Hi
fi
}
i
|
i
;

72. All farm, lawn, and irigation equipment, accessories, attachments, hand tools, implements, service equipment,
and contents,

tanks, contsiners, and ivolved or related delivery systems;
; Al ‘mutshwortog, woodworking, and other such machinery, and all ancilery equipment accassévies,
consumables, pawer tools, hand tools, inventories, storage cabinets, to! boxes, work benches, shops,
camies,

fa 7 7 » -
75. All camping, fishing, hunting, and sporting equipment, and all special clothing, materials, supplies, and
| storage "salen, felated accessories; and the
76. All units, safes, rifles, guns, bows, crossbows, other weepans, and acces: 7
emmuntion, reloading equipment and supplies, projecties, and integral components thereof,

}
i

Page 6
 

Case: 2:17-mc-00023-ALM-KAJ Doc #: 7 Filed: 10/31/19 Page: 22 of 51 PAGEID #: 130

Doc ID -> 201225400191

TT. All radios, televisions, communication equipment, receivers, transceivers, ransmilters, ariennss, towers, ebc.;
and all ancillary equipment, suppiias, computers, scitwere programs, wiring, and redated accoutrements and
devices;

78. Ad power-generating machmes or davices; and alt storage, conditioning, coniral, distribution, wiring, and
ancillery equipment pertaining to or attached thecsto;

79. AX devices, engines, fitures, fans, plans needed for the production or storage of slectrical energy. ;

86. ‘All computers and computer systerrs and the information contained therein; ax well as afl anciary scpiprnert,

82. ‘All water walle and well-driling equipment, and ali encitery equipmant, chemicals, inols, and supplies,

a3. Ad shipping, storing, and cargo containers, and all chassis, truck Wailers, vane, and the contents thereof
whether Ga-site, in transi, or in storage anywhere, ;

a4. Al building materials end prefabricefed buldings; and all components or materials pertaining thereto, before oF
during manufacture, Yahspe storage, building, erection, or vacancy while swelling occupancy thereof,

85. Al conmurications end data; and the methods, devices, end forms of information sinrage and rebieval, and
the products of any such stored information:

86. Al artwork snd supplies, paintings, etchings, photographic art, thographs, snd serigraphs, etc.; and ail frames
and mounts pertaining to or affixed therete,

ar. Al food: and ail devices, tools, equipment, vahicles, machines, and related accoutrements involved in food

ih contruction machinéry, and all ancilery equipment, fuels, fuel additives, supplies, materfals, and service

thereto,

83.

89. All medical, déntsl, optical, prescription, and insurance recorda, records numbers, and information contained in
any such Tecords or pertaining thereto;

90. The Last Will and Testament from any source,

51 All inheritances gotten or to be gotten,

82. All wedding bands and rings, wetches, and jeweiry,

93. All household goods and appfances., linen, wardrobe, toiletries, furndtura, kitchen utensiis, cuflery, tableware,
cooking utensis, pottery, collectibles, collections, antiques, #c.;

64, Al musical instruments, whether new or ofd, including brass, percussion, stings, of:

a5 All children's toys, books, clothing, playthings, and possessions of any type or amaung,

96. AN businesses, companies, trusts, ships,

dhips, and the lke, naw waned of hersater ; and al books and records thereof and

therefrom, all eome, commissions, and ihe fruits of my iebér therafror, and all accessories,

. limited pertnerships, and the
lira: ard a books and records pertaining thereto; sil income therefrom: and all accessories, ‘scoounts
equipment, money, spare parts, and computer software

op. Al packages, enweiopes, or fabals of any kind which ere addressed to, or intended to be
a DEBTOR at natural man Secured Party whether received or not necetved:
59.

100. Al sighatures on a applications for and all value associated with aif certificates of birth documents of the
natural man Secured Party, and af said documents themselves;

101. Al signatures on all appScations for and wil value sesociated with ell certificates of bith documents of ail
chadren and grandchiidren ofthe natural man Secured Party, ond all said documents themselves,

102. {AN signatures on: al applications for sacial security numbers, and aft valie associated with all eccourts,

103. as aayratures on fi applications for social zacufly numbers for all children and grandchikdren of the natural
man Secured Party, and all value associated with ak the accounts of those chidren/grandchadren,

+a4. Al whe se---=in4 with the private contract trust account number of the natural man Secured
Parl. .

105. All yalue susocieted with the private contract rust account numbers of elf children and grandchildren of the
haturatman Secured Party:

406. {ii signatures on ait applications for and all value associated with Driver License #: QBSB000C

107. Alt signatures on aif applications for and alt value associated with Frankin County Sheriff's Office Concealed

Weapon Parnit N/A ;

All eignatures on all applications for and all valve associated with all passports for the natural man Secured

Party and his children and grandchitdren;

109, A Gocurnents 6 recorded in tha public tecord by and for the netural man Secured Party as indicated herein,

440. All signatures on ai! applications for and ali value associated with all mariage icenses;

444. All private marriage contracts;

108.

Page 7
 

Case: 2:17-mc-00023-ALM-KAJ Doc #: 7 Filed: 10/31/19 Page: 23 of 51 PAGEID #: 131

Doc ID --> 201225400191

signatures on oil applications professional licenses;
i Al siyratires on 28 epplications for and aii value associated wall notary Hcanses, and ai notary stamps,
114. All private axdrecees of the natural man Secured Party as indicated herein:

Ail signatures on all applications for and all value estociated with al] public ecdresses;
ite. Aa uate regniared, bondaccount numbers, and al bonds and notes tendered to any anc aft erties,

Snosage
147. The folowing United States. Postal Service Registered Mali Numbers: RE 373 068 OO1US.REG7S O08
116, The folowing Bond/Account number saries:KBGIB0001 chusive

449. ‘The following BondiAccount number series: KEGOGO001 teKBGOBS009 inclusive;

120. “Tha folowing Bond/Account numbar series: KEGBPNOOt to KEG BPNG0G inclusive,

. land ail property not spécilically Usted, named, or speciiad by maka, model, sariat number, etc. ts
ms rrresely herewith incuded as eolateral ofthe natural rman Secired Party.

End of Attachment "A" — Property List bs: / . /}2.

Page 8
 

Case: 2:17-mc-00023-ALM-KAJ Doc #: 7 Filed: 10/31/19 Page: 24 of 51 PAGEID #: 132

Doc ID --> 201225400191

ACKNOWLEDGMENT

Grant of Exclusive Power Of Aitomey to Conduct Al Tax, Business and Legal Affairs of Grantor

POWER OF ATTORNEY

exclusive charge of, manage, and conduct al of my tax, business end togel sitar, sete debia, make purchases,
ser and for such purpose fo act for me in my name and piace, without irnitaion an the powers necessary $0 carry
out this exckisiva Power of Attorney in fact as anthorized.

(A) To take possession of, hold, anid manage my reai estate and all ether property.

{B) To receive money of property paid or delivered to me from any source,

name individually or jointly in any bank of other depastory, to cast bonds, or cartificatas of deposits
To nendores checks, nodes or other documents in my name; to have access ta, and to place ems i OF remove
them from, any safety deposit box standing In my name ¢ . to conduct bank

or business for me in my mame,

(D) To pay my hast debts and expenses, inchuding reasonable experises incurred by my attorney in fact, Kevin Brian
Gunnell, in exercising this exclusive power of atlomey,

(E} To retain any investments, invest, and to invest in atccks, bonds or other securities, or it real estate or other
property,

FA To give general and special proxies or exercise rights of conversion or rights with respect to sess
tection io deposi shares of securties with, of transfer them tn protactive committees or similar bodies, ©
Jon fr any reorganization and pay aesessinents or subscriptions called for ja conmecton wil: sheres of

(G) To sell, exchange, lease, give options, and make contracts conceming teal estate or other property for such
considerations and on such terma ax my attorney in fect, Kevin Brian Gunnell may consider prudent,

(H) To improve or develop reel estata, to construct, alter, of repair busking structures and appurtenances oF eal

tetete to nettle boundary fines, easements, and other tights with respect to real estate: to plant, Calvan
aa veat ard 1a or etherwise dispose of crops and timber, and do all things necessary or appropriate to good
husbandry,

() To provide for the use, maintenance, repair, security, or storage of my tangible property,

QW) To purchese and maintain such polices of insurance against liability. fire, casualty, or other risks as my sltorney
in tact, Kevin Brien Guncedl, may conskter prudent.

2) The Secured Party Creditor, Kevin Brien Gunnel, nesned herain and on the Fors UCC-4 reearios Ween fee
Ree ey OF STE of WASHINGTON, is suthorzed by law to uct for and in control of the DEBTOR, KEVIRE
BRIAN GUNNELL KEVIN B GUNNELL KEVIN GUNMELL, or any derivative thereof. in addition, Kavin Brien Grnall

hee the euptisive pawer of attorney to contract for a8 business and legal affairs of KEVIN BRIAN GUNNET

3) The term “eichusive’ shell be construed to mean that whie this power of attemey is bn force, only my atforney
tid may obigate me ih these rafters, and | fortelt the cepacity to obligate myseff with regard to same. This grant of

Exclusive Power is Irrevocable during the ifetime of Kevin Brian Gunnell.

Page 9
Case: 2:17-mc-00023-ALM-KAJ Doc #: 7 Filed: 10/31/19 Page: 25 of 51 PAGEID #: 133

 

 

 

 

 

Doc ID -> 201225400191
Executed end sealed by the voluntary act of my owm hand, this } day of Sept mabe Cai
This instrument wes prepared by Kevin Brian Gunrel.
Acceptance:
I Cu Ls: Kee B. Phe _—Y
i, the abeve nemied exclusive attomey’ int fact, co
aceapt the ity for the
Grentor and wit mxcule the herein
“granted Power of Attomey with Due Ditigentce.
ACKNOWLEDGEMENT OF NOTARY
State of O*Wo )
County of Crank ier)

On the 2 say of Seotrembtr two thousand, twelve, before me, Derk hevtov uc k

Notary, personaty appeared Kavin Brian Gunnell, known te me {or proved io me on the basis of satisfactory
evidence of identification) to be the Iiving man whose name is subscribed upon this instrument and acknowledged to
me that he will execute the same in his authorized capacity, and by his signature on this instrument, Kevin Bran
Gunnell will execute on behalf of the GRANTOR,

SEN
My Commission Expires: é| g j Lo>\ Les

 

Page 10
 

Case: 2:17-mc-00023-ALM-KAJ Doc #: 7 Filed: 10/31/19 Page: 26 of 51 PAGEID #: 134

Doc ID -> 201225400191

COMMERCIAL SECURITY AGREEMENT
KBG040469-SA01

This non-negotiable and nondransferable Commercial Security Agreement ia made and entered into thir “sw nf
Sare-—yer 6.2012 by and between KEVIN BRIAN GUNNELL, hereinafter “DEBTOR,” Organization Number

_ and Kevin Grtan Gunnell, hereinafter "Secured Party Creditor," identification Numb The
Parties, herginafter "Parties," are identified as follows
DEBTOR: KEVIN BRAIN GUNNELL ALEGAL ENTITY

Secured Party Creditor:

Kevin Brian Gunnell a “Personam Sojourn and People of Posterity”
efo 2928 Sunbury ct

Colurnbus, Ohio Republic; near [43215]

Nom-Demestic without the US

Creditor Identification Numbe:
AGREEMENT
NOW, THEREFORE, the parties agree as follaws:

ond Kabiities hak! by DEBTOR in consideration for Secured Party Creditor providing certain things and
accommodations for DEBTOR, including but not tmited tc.

4. Securad Party Crediter signing by accommodation for DEBTOR, when necessary, where the signature of DEBTOR
will be fequired. Sacured Patty Creditor resarves the right to make sufficient claims to secure such indebtedness unét
satisfied in whale.

2. Secured Party Creditor issuing a binding commitment tb exdand credit or to sotend immediately avaitable credit,
whether or not drawn upon and whether or not reimbursed In the event of difficulties in collection; and

3. Secured Party Creditor providing the security for payment of all sums due or owing, arto become due or owing, by
DEBTOR on every public contract entered into by DEBTOR.

DEBTOR warrants thet Secured Party Creditors ciaim against the collateral i enforceable according ta the terns
and herein and according to afl applicable laws for the purpose of the
interests of 8 creditor against « DEBTOR. DEBTOR also warrents that it holds good and mastetable tite te the

Attention the ot SEETOR, against the collator!, shel remain secondary to the Agrooment, unites
registered prior to the registration of Secured Party Creditor's interest in the same cofateral, as is well established in
intemational commercial law.

Page 11
Case: 2:17-mc-00023-ALM-KAJ Doc #: 7 Filed: 10/31/19 Page: 27 of 51 PAGEID #: 135

Doc ID -> 201225400191

Psseasion of Collated. Cobar or eisece of cotter my Marae Se ste SO pay Cred nd
at the address given in this Agreement DEBTOR or other place(s) approved ‘Secured Party Creditor;
we a Oe io must be fade to Socured Party Cradtor witin tan (10) days of such rlocafon.
DEBTOR aprece not to otherwise remave the coftaral except as is expected in the ordinary course of hesiness,
inckuding sabe of inventory, exchange, and other acceptable reasons for ramavel When In doubt as to the legal

ee mcclons for relocation, DEBTOR egress to acquire prior wikten authorization from Secwed Party Crodior

Makstengnce of Cofsteral. DEBTOR agrees to meintain aif tangible cotisters! in good condition and repair, and not
i conenid or parm dariege 20 or destruction of the cofaterat or any part of the costoral Secured Party and his
designed ind agents shad have the right at all reasonable tmes to examine, Inspect, ans sud the
cofateral wharever lncated. DEBTOR shell mnmedistoly notify Secured Party of af cases involving the return,
Fajection, repossession, ions, or damage of or tthe coleteral: ofall requests for crecit ar adjustment o& cobstorel Xe
Cieouie ariging with respect ta the collaterat and generally ofall happenings and events effecting the cokatera! or ‘he
value or the amount of the collateral.

Comaltence with Law. DEBTOR shall comply prompify with ait laws, ordinences, and tagutaiions of all governmental
authorties eppkcable t the production, disposition, or uss of the cofateral. DEBTOR may contest in good Fath any
such law, ordnenca, or reguiation without compliance during a proceeding, Inckxding appropriate appeals, $< 09 Fe
Secured Party Credor’s interest in the collsteral, in Secured Patty Crediior's opinion, is not jecpantized. Sacured

pan production a by
Party Creditor, sufficient to protact Secures Patty Credliot tom loss, including a8 costs and fees asnociated wth
dispute. Should public judgment against DEBTOR result from such dispute, DEBTOR agreas to satisfy such
jg fom is accounts estabiaer end menage Yo eae. , agents, officers, or
0 68 not to adversaly affect Secured Party Creniitcr's interset in the cobatera!

indeenaification. DEBTOR hereby IndemniGee Secured Party Creditor fom af harm a0 expressed in tha Indemnity
Bond, incorporated herein as if fully set forth within this Commercial Securly Agreement.

Page 12
 

Case: 2:17-mc-00023-ALM-KAJ Doc #: 7 Filed: 10/31/19 Page: 28 of 51 PAGEID #: 136

Doc ID --> 201225400191

in the nome of DEBTOR, to eescute and file such financing statements and other gialements sa Secured
Party Creditor deems necessary of appropriate to perfect, preserve, and enforce his rights under this Agreement.
DEFAULT

The foltowing shail constitute events of defauit hereunder:

4. Failure by DEBTOR to pay 2 debt secured hereby when due

2. Failure by DEBTOR to perform an obligation secured hereby when required to be parformed;
3. Breach by DEBTOR of a warranty contained in this Agreement,

4, Evidence that 2 statement, warranty, or representation made or snplied in this Agreement by DERTOR Is fatse or
misleading i: any material recpect, ethar now or af the time made or furnished,

5, Evidence that this Agreement or a document of tite is void or ineffective:

&. Dissolution or termination of DEBTOR’s existence as 2 legal entity, the insolvency of DEBTOR, the appointment of
a receiver for afl or any portion of DEBTOR'S property, an assignment for the benefit of public crediors, or the
commencement of proceedings under bankruptcy or insolvency laws by or against DEBTOR,

7. Commencement of forecioeure, whether by action of a tribunal, self-help, repossession, or other method, by a
creditor of DEBTOR against the collateral,

& Gamishment of DEBTOR's deposit accounts or employment.

Cure of Deteutt. 4 a Gault of dishonor under this Agreement is curable through an account held by DERTOR but
managed by the UNITED STATES of one of is subdivisions, agents, afficers, or aiflistes, such fauil or distone Say
be cured by DEBTOR with authoetzation by Secured Party Creditor and upon advice by the fiduciary that the fault or
dishonor has been cured: and no event of default wilt have occured. A dishonor under this Agreement, initiated by
third perty Intervention, wil not cause @ detauit if such inkervention is chalenged by DEBTOR by ks good feth efot
to cordirm. of disprove the velidiy or reesonableness of & public claim which is the bast of the poble creditor's

- but DEBTOR must, in that event, deposit such surety with Gecured Party Creditor as is necessary to
indemnify Secured Party Creditor from loss.

Agcolerstion. in the event of default, Secured Party Creditor may dectare the entira Indebtedness immediately due
and payable without notice.

Rights aod Renpedies.
provisions ofthe Uniform Commercial Code, as i has been adopiad in the state where part or af of the cofatoral is

Amendonacts, This. Agreement, together with a related documents, constitutes the entire understanding and
agreement of the Parties as to the matters set forth in ths Agreement No atteration of ar amendment to this
Agreement shall be effective nies expressed in writing and signed by both Parties.

Applicable Lew. The governing law of this Agreement is the agreement of the Parties, supported by the Uniform
Commercial Code as adopted by the legistature of tha STATE OF OHIO . Intemational contract law, the unwritten
Law Merchant 26 practiced befure the Uniform Commercial Code was promuigated, and applicable madms of haw.

Expenses. DEBTOR agrees to pay upon demand, from such accounts as DEBTOR may have, all Secured Party
Creditors costs and expenses, including reasonable altumey's fees and other expenses incurred by Secured Party
Creditor to defend or enforce the provisions of this Agreement.

Page 13
 

Case: 2:17-mc-00023-ALM-KAJ Doc #: 7 Filed: 10/31/19 Page: 29 of 51 PAGEID #: 137

Doc ID -> 201225400191

ae te ean we ‘agreements, iT ara ad lg oa
ar its previous surety has or wil execute in connection wih DEBTOR'S total indebtedness.

Notices. Exmvept for revocation notices by DEBTOR, ail notices required to be given by either Party under iss
Daroomant shall ba in wiking 2nd shal be effective when actualy delivered or when deposited with the Unted States
Post Office or 2 nationally mcognized courter service, first class postage prepaid, addressed to the Party to whom the
notice in to be given af the address shown on this Agreement or to such ether address. as elthor Party may designate
fo the other in writing.

provisions of this Agreement it invalid or unenforceable, but that by limiting such provision(s) 8 would become vatid or
enforcesble, such provision(s) shall be deemed in be writen, construed, and enforced as £0 Smit’. in the avent that
such @ Snding and Imitation causes. damage or hardship to either Party, the agreement shell be amended in a lawful
manner to make ai Parties whole,

with every provision of this Secured Pasty Creditor shail not ba deemed to hava waived rights under thie

uifest such waiver Is given in writing and signed by Secured Party Creditor. No delay or onslesion on the
part of Secured Perty exercising a right shal operate es 2 waiver of such right or any other right A waiver
by Secured Party Cradkor of a provision of this Agreement shal not Lidice or conaiitute « waiver of Secured Party
Crediter’s right otherwize somnpliance with that provision or arty other provision of this Agreement
No prior waiver by Secured Party Cradiior, nor any course of dealing between Secured Party and DEBTOR,
shall constitute a waiver of Party fights or of DEBTOR's under this agresmert 23 to

Ambinuities snd iterpretstion, Each Ponty acknowledges receipt of this agreement and has fad the opportunity to
hate. counsel review Any nuke of construction claiming embiguites is to be resolved In favor of Secured Party
Creditor anc shell not epply in the interpretation of this agreement of ts amendments. All stitecnents: in this
instrumant afé important to the Parties. MMisunderstindings have been resolved prior to execution.

Authority $0 Represent. A signer of this agreement on behalt of @ legal entity certifies that he has the authority to
sign thes agreement and that this transaction has been duly authorized by such entity.

Gender. Ail references within this agreement to a specific gender inciude the ather.

SIGNATURES

Secured Party Creditor accapts all signatures in accordance with the Uniform Commercial Code and acknowledges
DEBTOR's signature as representative of ail derivations thereof.

Kevwepran Gunes Kagee Bales coll 12/12
BRIAN ENS , DEBTOR in Bran Gunnell, a ving man, Date

Secured Party

Page 14
 

Case: 2:17-mc-00023-ALM-KAJ Doc #: 7 Filed: 10/31/19 Page: 30 of 51 PAGEID #: 138

Doc ID --> 201225400191

 

INDEMNITY BOND

Know alt men by these prasents, that KEVIN BRIAN GUNNELL, DEBTOR and INDEMNITOR, hereby establishes
this Indemnity Bond in faver of Kevin Grian Gunned, Secured Party and indemnites, in the sur of present and future
collateral values up to the sum of one hundred billion United States siver dollars ($100,000,000,000.00} of .986 fine
silver, oF flat money at per ‘value, for tha payment of which band DEBTOR hereby firmly binds ts successor, heirs,
executors, adminiiretors, OfB/As, AKAs {dftle, aca), and third-party aseigns, jointly and severally. DESTOR
heraby indemnifies Secured Party against lokses incurad a8-a rest of all cisims of debts or losses mada by any and
all persons sgsine? the commercial transactions and invesiments of DEBTOR, The condition of this band is: that
Secured Party covenants to do certain things on behalf cf DESTOR, as sat forth’in tha attached Commercial Security
Agreement of the same date and exéouting parties, end DEBTOR covenants to serve se = Teanemitiing Uti to
assure beneficial interest in al accounts. established and managed by the UNITED STATES; and all qoods and
senices in cortmerce are aveilable to or conveyed from DEBTOR to Secured Party, whichever is appropriate.

lncksding, without legal coshs, riterests, ponuities, and fines previousty suffered oF incurred, or to
be miflefad or incurred by Secured Party. i acconince with Secured Party's personel guarentee with respect to
loans or indestedness to any ammourd that DEBTOR be deemed to owe to a

notice of cancellation te DEBTOR. No such cancatiation shalt affect the isblity incurred by or secruad to Secured
Party prior to the conclusion of said thiety- (30) day period. in such event of notice of cancellation, end in the event
that the UMITED STATES reinetituies 2s constructive claim against the collateral, DEBTOR agrees to reiseur the
bond before the end of the thirty- (30) day period for an amount equal to or grester than the above volue of the

F OB/G 732 24V-S707I60

LIEN

This agreement constitutes an international Commercta! Lien on ail property of DEBTOR, INDEMNITOR, on behalf
of, and for the benefit of Secured Party, Indermnitee, in the amount of one hundred bidien Lined States siiver dollars
(3400,000,000,000.00) of .999 fine silver. This lien wil expire at the moment that Indemnites expires or wher this
jien ig satisfied by Indemnitee.

EVIN BOTANGUNNELL is Stee Be desma bh 267/12.
KEVIN BRIAN DEMNITOR Kevin Bran Gunnell, Indemnites

Page 15
 

Case: 2:17-mc-00023-ALM-KAJ Doc #: 7 Filed: 10/31/19 Page: 31 of 51 PAGEID #: 139

Doc ID --> 201225400191

HOLD HARMLESS AND INDEMNITY AGREEMENT
NON-NEGOTIABLE BETWEEN THE PARTIES

PARTIES

DEBTOR: KEVIN BRIAN GUNNEL: 2928 SUNBURY CT COLUMBUS, OHIO 43210

Creditor: Kevin Brian Gunnell
02928 Sunbury ct
Columbus, Ohio republic near [43219]
Non-Domestic without the US

DEBTOR's Social Security Account Nurnby

GUANELL, ;
Gunnell, or KB. Gunnel, including af variations of ssid name of KEVIN GRIAN GUNNELL, DEBTOR,
BAILEE, and Kevin Brian Gunnell, Secured Party Creditor, Biaiior, who is a IMing, flesh-and-blood man.

rE For hinding verification, DESTOR/BALEE hereby expresily agrees and covenants, without benefit of
discussion, without division, holding said Creditor harmmieuws, causing indemnification of Creditor from and
souinet, iat hee vied te acvy ant we clans oF fegel actions, orders, wotrart, demands,
Wabiities, losses, depositions, summons(se}, lawsuits, costs, fines, liens, levies, penalties, damages,
interests, ond expenses whatsoever, both abeokte and & ere dus or may become due arizing
covenant and agreement that creditor shall not under any clcumsiances be considered an accommodating
eothyhorat ty EEE SEES

Delt - gang: In witnessing by hand this “HOLD HARMLESS AND INDEMNITY

AGREEMENT the foregoing words and terminology utlized herein are non-obstinate:

is Apodiatioy HOLD HARMLESS AND INDEMNITY AGREEMENT DOCUMENT IN HAND SHOWS: “A

general tecm introduces and specifies a particular ten: used in addreasing, greeting, caling out for, and

Paaking appeais ofa particular Rvidg breathing flesh ard blood rman.”

2. Conduit HOLD HARMLESS AND INDEMNITY AGREEMENT DOCUMENT IN HAND SHCHVS: “Conduit

signifies meant of tarsmitiing and didributing energy end affects the production. of Inbor, goods, or services

by way of KEVIN BRIAN GUNNELL KEVIN 8 GUNNELL, KEVIN GUNNELL, K BRIAN GUNNELL KBGKS

ee ee eee oa ee

Kevin Brian Gunnell, Kevin 8, Gunnell .Kevin Gunnell, K Brien Gunnell , ar K.8 Gunnell.“

3. Creditor HOLD HARMLESS AND INDEMNITY AGREEMENT DOCUMENT IN HAND SHOWS: "M

ren ee ne es Creditor and Bailar’.
4. Sécured Party Creditor HOLD HARMLESS ANO INDEMNITY AGREEMENT DOCUMENT IN HAND

SHOWS: "Means Kevin Brian Guanell arid al variations of ihat name."

5. DEBTOR: HOLD HARMLESS. AND INDEMNITY AGREEMENT DOCUMENT IN HAND SHOWS: “KEVIN

BRIAN GUNNELE KEVIN § GUNNELL KEVIN GUNNELL,K SRIAN GUNNELKBG KE GUNNELL means

inckading, but not Iimled to, any end af variations and derivatives in spelling of said name except Kevin

Grian Gunnef, Kevin & Gunnell Kevin Gunnell, K. Bian Gunnel , or KB. Gunnell .”

6. Derive HOLO HARMLESS AND INDEMNITY AGREEMENT DOCUMENT IN HAND SHOWS.

“Coming from another, taken trom something preceding secondary; that which has not the origin in fse¥, but

obtains axdelence from: gamathing foregoing and 2 fundamental nature: anything derived from another.”

7. Ens Jegis: HOLD HARMLESS AND INDEMNITY AGREEMENT DOCUMENT IN HAND SHOWS “A

eréeture of the law, an artificial being, ao cofirasted with a natural person, such as @ corporation, considered

as deriving its existence entirely from the law.”

 
 

Page 16
 

Case: 2:17-mc-00023-ALM-KAJ Doc #: 7 Filed: 10/31/19 Page: 32 of 51 PAGEID #: 140

Doc ID -> 201225400191

NON-NEGOTIABLE SECURITY AGREEMENT

KEVIN BRIAN GUNNEL ts Kem Bo Ltr iL
KEVIN BRIAN GUNNELL, BAILFE. ‘OR Kevin Sian Gunned, Bailor,

Secured Party Creditor

Ai) 12

Page 18
 

Case: 2:17-mc-00023-ALM-KAJ Doc #: 7 Filed: 10/31/19 Page: 33 of 51 PAGEID #: 141

Doc ID -> 201225400191

international Registered Private Tracking Number —
UCC1 RECORDED in OHIO —Secured Transaction Registry Number —

ATTENTION AND WARNING
ALE

FIAT JUSTITIA, RUAT COELLIM

 

NON WAR POWERS To: Al City, County, State, Federal and international Public Officials, by and through
AGT FLAS OHIO SECRETARY OF STATE JON HUSTED
TAKE NOTICE: IGNORANCE OF THE LAW IS NO EXCUSE
THIS {S A CONTRACT IN ADMIRALTY JURISDICTION.

Take a moment to read this before you proceed any further.
I do not wish to speak to you under any circumstances excluding federal judicial review.

THIS TITLE IS FOR YOUR PROTECTION!

(1) 1, one Kevin Brian Gunnell, treeman, the Undersigned, Serein request that you present anything that you say to me n

(2) This Notice is in the nature of # Miranda Waring. Take due heed of #= contents. ff, for any reason, you do not

(3) ‘Your Fedore to timaly do £0 leeves you in the position of accepting full meponeibilly for any and 48 kabiities for monetary
damages, ax indicsted harein, that | incur by any adversély affecting injuries caused by your overt or covert sotlons, or the
acfions of any of your tallow: public officers and agents in this or any ther relevert maters #2 dexcrbsed herein. ‘You have
thirty (30) days, inom the dete thal this document is received by the Claik of the Public Reenrd, fo respond and rebut the
; . Thi documert will be or

4) i, the Undersigned, tentiering this document, den # Privete People of Posteriiy: = Sovereign Personam: Solourn, by fact

STATE. These peges are sito recorded in focetons for public Note Inching, but not ited t,
(5) |, the Undersigned, now tendering this iegally binding Legal Notice and Demend in hand sm not @ surety under your
jurisdiction nor a subject uriéer your corporate vel “Color of Law Venus.” being acknowledged by sfence and

 
    

Page 19
 

Case: 2:17-mc-00023-ALM-KAJ Doc #: 7 Filed: 10/31/19 Page: 34 of 51 PAGEID #: 142

Doc ID +> 201225400191

acquisecence of JON HUSTED, respectfully OHIO SECRETARY OF STATE, aiso. but not limited to any public officers,

{0} Silenge of Corporate Office SECRETARY OF STATE ratifing severances of any exam or reliaGonship to de facts,
carpéraie, comercial STATE offices; being fraudulent comayance by ap under “Color of Authority” upon the Reel
htan or Women, Secured Party Crediloe, Let this be imawn by tre Falie (Coder) Doctrine” bo af met: and
women. | do not conzent to any werrantiess searchés, or searches thet are not compliant with We “Consiltufion for tha
united States of America” andior all of the amandments of the Honorable “Hill of Rights,” whether of my dwelings, cars,
businetees, or my machinery, Vehiches, equipment, supplies, computer equipment, buildings, grounds, lend in: may privale
pogeeaaion or control, pest, present, and future, ridw-and forevermore, so help me God.

7} this record let 2 be inown thet | do net at any ieee waive any rights or profaciions, as acknowledigad by the

i

(8)

 

anything contrary; sbide.by aif lawi in accordance with ihe nforamentioned Corsitition snd Honorable “Bil of Right”
which are applicable to Soversigns. 1, Kevit Behar Gunnell, wieh no haem to any piendwonven. You agree by your non-
response to uphaid my “Right to Traver, oF you must rebut my pranumption by leniully documented evidehice in law on
anid For the Record, Under Gath, snd peaslty of perjury, within the thirty (30) days ae aforementioned in tis Admiralty

(8) BE WARNED, NOTICED, AND ADVISED that [ rely upon; in. addition bo constitutional limite of the “Consiitutor: for the

united States of Ametica” aandior the Honorable “Bl of Rights," governmental authorly, the righte and protections
pursuant te, but not Iinited, i Tite 42 (GMd Rights), Time 18 U.S.C:A. (Caming! Codes), Tue 28 U.S.C.A (Ci Codes),
and addtional OHIO consitition penal codes, in as Much as thay aré in Gomphence «ith the aforementionad Concdiiution
andice "Bal of Rights.” There can be no victalion of any of these laws unless there is = Victin Consisting of a natural, flesh
and- blood. man ar woman who has been daregedt. When there is no victin, tere f 09 crime or law broken, Uniess tis
is rebutted within the time frit contained herem, and the conditions of the rebuttel dre iet, you, or any representalive in
any capacity of any agency, government, corporation, of the los, agree to abide by thie contract artyGene that you interact
with me. 1, Kevin Brien Guonell, Freeman, the Undecsigned, am of Inwful majority age, cleat head, and sound mind.

(10) Remember, you tok a solemn binding oath to protect ind defend the ofiginal “Constitution for the united States of
Amarice® (1787) adopted circa 1701. Vications of said cet are perjury, being = bed-leth vociine by commuctive
weeson anid irarnceal dishonor. | accept said Ooth of Office thet jou have swom to uphold. | declare thet-any and al
presumptions that |.wn.2-ctizen, subject, resident, pedicipent, lige! entity, strawimen, ction, oc any such thing, of any and
a4 juriadictions of the UNITED STATES OR ANY OF [TS SUBDIVISIONS, AGENCIES, ENTINES, DEPARTMENTS,
SUBGIIMARIES are now and forever rebuthed, ‘You may tebut my prasomptons. by submiting certified copies of wit
documents that have been certified by 2 OHIO stetn's atiomey wirls under oath ettd on the officiel record-and under
peneity of perjury and waiving aif immuciies from prosecution. You heve thirty (0) deys to rebut my slatements as
indicaind herein, or my stabements vell stand es tree, tewful, and legal in all cf your courts and/or hearings.

{1t) This jepal and tirnaly notice, declaration, and dermiatid ia: priens lacie evidance of sufficient Notice of Grace. The terms
arid condibons cf this prissntnent agreement are a‘ quaeti-contrect under the Undorn Commerdal Code and Fair Dabt
Collection Practices Act These tarne-and condilons are not subject to ainy or all inmuniiies thet you meiy claim, should
you in arty way vikels my fights or allow vinkstions by ethers. Your CORPORATE commercial acts against me or mine
and your failures to act on behalf of me or ming are wire virea and injurious by wiliful and gross negligence.

{125 Thre katilty i upon you, andfor your respondeat superior, and upon others inckeling any and ali local, state, regional,
federal, muljuasictions!, ternational, and/or corporate agencies, encfor perscint of tha foregoing, irrvolved directly or
Indirectly wh you via any neous acing with you, and said Kabifly shal be satisfied jointly sadior Severely a my

Page 20
 

Case: 2:17-mc-00023-ALM-KAJ Doc #: 7 Filed: 10/31/19 Page: 35 of 51 PAGEID #: 143

Doc ID => 201225400191

discretion. ‘You are sworn to your Oath of Offices, and | accapt your Onth of Office and your responsiblity to uphold the
Fights of me and mine at all times.
BILLING CO6TS ASSESSED WITH LEVIES AKD LIEES UPOM VIOLATIONS SHALL BE:

(13) Untwefut Arrest, fifaget Arrest, or Restraint, or Distraint, Trespemting/Treapens, without a lawful, correct, and

complete 4th jenereiment weirart, 57,000,000.00 (Two Million) leetul US Silver Dallars, per occurance, per officer, or

Exnesaive Ball, Fraudulent Bond, Crue! and Unusual Punishment, Violation of Right to Speedy Trial, Violation af
the Right of Fresdom of Spesch, Conspiracy, Aiding and Abatting, Rectalaering, or Abuse of Authority 96 per
Tite 18 US.C.A, §241 and §242, tr definitions contsinad herein: $2,000,000.00- (Two Millon) imwiul US Silver Datars,
perv occurrence, per officer, or agent invaived.

Assault or Ascauit and Battery without Weapon: $2,000,000.00 (Two Millon} lawtul US Sitver DoRars, per ocaurrence,
per officer, or agent involved.

Assxuit or Assault and Battery with Weapon: $3,000,000.00 (Three Milion) lawiul US Siver Dollars, per occurrence,
per officer, or agent involved.

Unfounded Accusations by Officers of the Court, or Uniawtul Determination $2,000,000.00 (Twa Millon) lawful US
Sliver Dogars, per occurrence, per officer, or agent involved.

(14) Denial and/or Abuse of Que Process: $2,000,000.00 (Two Million) lawfut US Siiver Dollars, per occurrence, per
officer, or agent involved.
Obstruction af Justice: $2,000,000,00 (Two Mion} jawtul US Silver Dodars, per occurrence, per officer, or agent
Untwwful Distraint, Unlawful Detainer, or False kmprisoument: $5,000,000.00 [Five Milion) lawful LS Siver Dollars,
per day, per occurrence, per officer, or agent involved, phrs 18% annual interest
Recklexs Endangerment, Failure to klestify andior Present Credentials andior Faire to Charge within 48 (Forty-
Eight} Hours after being detained: $2,000,000,00 (Two Mitiion) lawful US Silver Dollars per occurrence, per officer, or
agent involved.
Counterfeiting Statute Staple Securities instruments $2,000,000.00 {Twa Mion) lawid US Sliver Dollars per
occurrence, per officer, or agent involved.

(15) Unlawful Detention of Incarceration: $2,000,000.00 (Two Milion) tawful US Siiver Doltars, per day, par occurrence, per
officer, or agent involved.
Incarceration for Civil or Griminal Contempt of Court without lawful, documented-in-lew, and valid reason:
$2,000,000.00 (Two Midion) lawful LS Sitver Dollars per day, per cocirrence, per officer, or agent involved.
Disrespect by a Judge or Officer of the Court: $2,000,000.00 (Two Milton) lawful US Silver Dollars per occurrence, per
officer, or agent involved.
Threat, Coercion, Deception, or Attempted Deception by any Officer of the Court: $2,000,000.00 (Two Million) knwfu
US Silver Dollars per occurrence, per officer, or agent involved.
Unnecessary Restraint: $2,000,000.00 (Twa Méilion} lawful US Siver Dollars, per occurrence, per officer, or agent

Violation of Rights: $2,000,000.00 (Two Million} lawful LS Silver Dollars, per occurrence, per officer, or agent involved,
This includes, but is not limited to rights on the enclosed "ATTACHMENT ‘A’ — PROPERTY LIST.”

Refusal of Lawful Ballment 2s provided by the aforementioned Conatitution anmiéor Honorable "Eil of Rights".
$2,000,000.00 (Two Million) lawiul US Siiver Dollars par day of confinement, to ba prorated by the hour as per Trafcant
vs. Florkia, per occurrence, per officer, per agent Involved.

Coercion or Attempted Coercion of the Natural Man or Woman to take responsibility for the Corporate Strawman
against the Natural Man or Women Secured Party's Wil: $2,000,000.00 (Two Mion) lawéul US Siver Dollars per
gecurrence, par officer or agert involved.

The Placing of en Uslewtat or improper Lien, Levy, kepoundmeats, or Garnieknent ageinst ary fends, bank

Page 21
 

Case: 2:17-mc-00023-ALM-KAJ Doc #: 7 Filed: 10/31/19 Page: 36 of 51 PAGEID #: 144

Doc iD -> 201225400191

(16) The aforementioned charges are biling costs deriving from, but not Imited to, Uniform Commercial Codes and Fair Debt

assessed per occurrence, per ofilcer, represdntative, or agent of any agency that is involved in any unlawii action
against ma.

(17) By your actions, you shel feck recourse for ail claims of immunity in any forum. Your officers’ knowing concent end
admission of perpetrating * acts by your conliqued enfarprise is a violation of my fights. This Statin Stapie
Securities etrurcent echwust: all state maritime Aficis 4 protects my Article #1 court

remedies including, but not imited-to, Tite 42 US.C.A, Tile 18 US.CA, Tile 26 USCA, and Tile 1811S.6_§ 242

IGNORANCE OF THE LAW IS NO EXCUSE!

(18)

(18)

 

Page 22
Case: 2:17-mc-00023-ALM-KAJ Doc #: 7 Filed: 10/31/19 Page: 37 of 51 PAGEID #: 145

Doc ID -> 201225400191

SUMMATION

{20) Should you move against me in defiance of this presentment, there Is no knrrunity from prosecution avaliable to you or 20
any ot your fellow public officers, officisis of government, juciges, magistrates, diirict slicmeys, clerks, or ny other
persone who become involved In the instant actions, or any future actions, againat me by wey of siding and abetting.
Take due heed and guvem yoursell accordingly. Any or all documents tandered to me, jacking bona fide wet ink
signatures or dates per tiie 15 U..C.A § 513-514, are counterfet eecurtty instruments causing you to be Rabie in your
CORPORATE and individual capacity by fraudulent conveyance now end forevermora. fend when you cause eny injury
anddvor damages to-the Natural Man or Woman Secuned Party by watsting any of the rights, chil rights, privileges, or ary
terme herein, you agrex to volurdarily, with no reearvadion of rights and defenses, at the written request of the Natural Man
or Women Secured Party, sumander, incuding but not Iimiied to, arty and all bande, public andlor corporate insurance
and CAFR funds as needed to saiisly ary and all claims 2s fed against you by the Natural Man or Woman
Secured Party. This applies to any and all agents, or reprecentatives, individuaty and saverafly, of he “UNITED

STATES" or any ot the subdivisions thereof, a2 descritved herein.

KOTICE TO AGENT If NOTICE TO PRINCIPAL AND
NOTICE TO PRINCIPAL IS NOTICE TO AGENT

f2t) Thie document cannet be reiracted by any employes, agent, represiniafive, or olficer of the court, or #ny individusls,
sxntuding the Natural Man or Women Secured Pasty on this mgistered document, for one hundred years from the date on
Attention: All Agents, Representatives, Officers, andior such, of the "UNITED STATES" or is subdivisions including
focal, state, federal, endior inderna#onel or multinational gaverinents, corporations, agencies, end tha ca: You have
thirly(30) days to rebut any portion of this document, or you stand in total agreement. Nonresponse is. agreenient.
Partial naspanse i: agraement. Rebuttal must be in written form with legalfiewlul, verified, certified docunsentation in law,
with coples of said lew enclosed, This documentation nust be provided under penalty of perjury. Notice to Agent is
Notice to Princhpal. Nofice to Principal le Notice to Agent. ignorance: of the law is no exquee.

{z2) AM other corporations including, but not Iinited to telephone companies, cabls companies, uilly companies, contractors,
bulders, maintenenca personnel, investors, joumieymen, inspectors, law enforsement oficers, officers of the cot

conditions, herein, regardless of nature of ferited ebllty corporations or affllations as “DYEFAs," “ACA,” incorporations,
oF any types of businesses in commerce as deaded by thin secuxities agreement and decree.

{23} YOU ARE NOTICED heving bean given snowedge of the law and your persone! financial Habilly i event of any
vielations of my rights and/or being. Thie Statute Staple Securities Instrument now in your hand consituhes finely znd
sufficient warming by good fad, nolica, and grmce.

(24) Sted this _"7 day of September _ , in ®e year of cur Lord, twm thousand twelve, This
contract baing of honor is presented the “Good Faith (Oxdord) Doctine.” | sccapt the Oath of Office of all officers

of the court, including, but not inited to the clerk of the court; all Judges snd atlomeys for ai jurisdictions; al local, stehe,
federal, idermedional lave endoroernent officers, and a8 agents of the “UNITED STATES” or any subdiviciona thereof.

(25) Any agent, lave enforcement olficer, employes, contiedor, representative, of the like of tha "UNITED STATES" of amy of
is subskfieries: of sub-corporaiians, SHALL NOT ENTER, AT ANY TRIE, FOR ANY REASON, ANY RROPERTY AT

of this notice will be considered criminal treapess and wil be subject to © $2,000,000,00 {Two Milian} lnwist US Sliver
(25} . Atlention; Any and aif lending inaitullons, brokerage dime, credit unions, deposkory instiutions, Ieursnice agencies,
cred? bureaus, and the officers, agents and employees therein: You have now besn nolfied of the law os fo your
CORPORATE and Individual Snencial Eabilty in the avert of any violations upon the rights and/or being! of Kevin Brien
Gunnell, This Statute Staple Seaurities Instrument constitutes Smely and sufficient waming by Good Faith Notice of
your lebillty regardless of your political affiramtions. All panailles contained herein wil be eubject to a panally increase of
$1,000,000.00 (One Million} lawful US Saver Dofiars per day, plus interest, white there le any unpeld balance for the first
thirty (20) days alter default of payrnent. ‘This panedly wil increase by 10% per eect day uniil balance is paid in full, plus
10% annual interest, beginning on the thirty-first (317) day after defaut of peyment All penalties in this document are
sasessed in Inwiul monay and are to be paid in ona troy ounce US Stiver Dellers that are .968 fine sitver of equivaiont per

Page 23
Case: 2:17-mc-00023-ALM-KAJ Doc #: 7 Filed: 10/31/19 Page: 38 of 51 PAGEID #: 146

Doc ID -> 201225400191

 

 

value If paid in legal tander or fiat paper money. Par value will be determined by the value established by a one troy
ounce .986 fine aver com at the US MINT, or by lew, whichever ie higher value at the time of the incident. Any depute
over the par value will be decided by the Secured Party, or his designee.

Cefinidons: Al definitions in the sitached Statute Staple Securities Instrument “Lage! Notice snd Oemand Defindions’
are included as a pert of thia contract and wil be applied as written herein. Any dispute of any definion wii be decided
by the Secured Party. There if no contradiction of tern es wefien within the confines of this tite pursuant to the
“Constitution for the united States of America.” if any contradiction is found, the meaning wil ba determined by the
Secured Party. Definitions as they spply to this contract are enclosed in the Statute Staple Securities instrument
“Legal Notics and Demand Definitions’ and are inched as a legal pert of this contract

All comateral, property, sad rights described generally herein or specifically on the enclosed “ATTACHMENT ‘A’ ~
PROPERTY” referencing DEBTOR: KEVIN BRIAN GUNNEL and Secured Party Creditor: Kevin Brian Guanell , are
Incorporated herein aa if fully set forth within this Statute Staple Securities Instrument,

eK & Muna aii

- Remainder of page intentionally left biank. -

Page 24
 

Case: 2:17-mc-00023-ALM-KAJ Doc #: 7 Filed: 10/31/19 Page: 39 of 51 PAGEID #: 147

Doc ID -—> 201225400191

os
NOTICE TO NATIONAL REPUBLIC REGISTERY
7 Sursuant to Tide 18 U.S.C, chapter 101 § 207%(b), “Whoever, having the custody of any such record, proceeding, map.
book, document, paper, or other thing, wilfully and unlawlully concesis, removes, mutates, obliterstes, felsifies, or

destroys the sama, shall be fined under ihis Tile or imprisoned nat more then three years, or both, and shal forfeit hes
offics and shall be disqualified from holding any office under the United States."

shen Q Msn <p YI1t2
Kevin Bran Gunnell, Securad Party Date

State of _—_ On. > }

 

— }sa.
County of __ Fenane Vie }
co ee On this __ V7 _ day of Segre pce _, 2012 AD, before me,
“ek, Seder ees Ch | Notary, personally appeared Kevin Brian Gunnell known to

 

me (or proved to me on the basis of satisfactory evidence of identification) to be the living man whose name is subscribed on
this Statute Staple Securities Instrument — LEGAL NOTICE AND DEMAND.

« Ate

Signature of Notary Public

 

We, the undersigned witnesses, do hereby swear or affirm that Kevin Brian Guonetl has stated to us that it Is his policy ta
present this “Statute Steple Securities Instrument ~ LEGAL NOTICE AND DEMAND" fo sil Jaw enforcement officers, agents, of
representatives of the “UNITED STATES" anytime that he has any Interaction with them. ‘

wt Living Location ef. \L\ Fast Kenwrtre z ac \

   
 
 

 

 

To ah
ts: AY op FU Coro -u3ou
First Witness Signature Date’ ' Non-Domestic without the US

\ Living Location of BA2g Cok St =

CN A atl Cals, Ob 4306

 

 

 

 

 

\erce “DANS Lying Location che De) Mud ac gt
Third Witness Printed Name

hy eS FEN Colo dAzit
Third Witness Signature Date Non-Domestic without the US

Page 25
 

Case: 2:17-mc-00023-ALM-KAJ Doc #: 7 Filed: 10/31/19 Page: 40 of 51 PAGEID #: 148

Doc ID --> 201225400191

“LEGAL NOTICE AND DEMAND DEFINITIONS”

1, Unteetal Armeat: Meena cestricfing 2 man's of women’s ght to mave shout kealy without the proper use of « imwful 4”
Amendment werent signéd hy a judge of competent jurisdiction while under oath. This includes unnecessary ine of
restraint devices, raf stops, raids, or any other type of interectioa, when an officer fs presented with and ighoms &
“Notice and Demand," “Public Servants Questionnaire,” “Right to Travel’ Documents, or other documents netilying the

|
i
;
¥
[
:
|
i
P
:

lawfully docamented aiidavas trom at least theae (3) eye witnesses, signed under oath and penalty of perry.
2 Megal Arrest: Means same 2s above tem # 1, “Unlawful Arrest.”
3. Uniavfal Detention Mears restraining # Neturat Man or Wornan Securad Party's iresdam of mevament, andlor Right to

Traxedt, againat his will for more than seconds without a properly authorized lawful 4" Amendment warrant
Travel, againat wat composer prindicion whe under oath This includes routine traffic. stops, eaids, random

aniiication. security f 7 s
or Worren Becured Party of his status and after the officer has been given documents bo prove sai status, slong with up
to ten (10) minutes for officer to examine said documents.

4, Lolawfas Distreiat Means satzure or taking of any property that ia lawfully owned or in possession of the Natural Man oF
Woman Seeined Party ‘that proper probable cause, and/or due procsas, and lwtul 4° Amendment warrant This
fncludes any seizure by any ollices, agent, represaritaDve, In any capacity, of relationship with the “UNITED STATES" or
any of itt agencies, contractors, subdivisions, subsidiaries, or the fics. /

5. Lawful 4” Amendment Warrant: Neers a werrant that follows the provisions of the 4th Amendment to the original
“Constitution for the united Siatés of Aiierica.” This warrant must nat deviate from the exact procedures as outlined by
the 4th Amendment.

6. Right to Speedy Tria Means tral will commence within 70 days of the date of arrest

7. interstate Detaiver, Means the same as unlawful detainer a3 when invoNing.& Natural Man or Woman Secured Party
and Invohing more than one agency or STATE of the “UNITED STATES" corporation, of any represantalive, ogee
eficer who hes any agreement woth, contract with, of perilasion to ect on behalf of any municipal corporation of the
“UNITED STATES" orany subsidiary or sub-corporation thereof.

8. Unlewfal Reutraint: Means any action by any officer, associate, officer of the court, oF
the like, to prevent, hinder, or in any way imi the right of a Natural Kart or Women Secured Patty from
airy type of teadorn of legal laviul speach, action, gesture, walling, utlersince, or enjoyment of any

3. Fresdom of Speach: Means the right to speak open and plainly without the fer of reprisal This includes the jight of a
Natural Men or Women Secured Party to speak at hearings and trails, before magisiratés, judges, and officers of the
court, agents, representatives, or the Ike, of the “UNITED STATES." Rt also means that no athempt to suppress this right
will be made by sry officer of the court or of the “UNITED STATES” corporation. No pxdge or officer of any court or
hibunal wil threntan contempt of curt for free speech by any Natural Man or Women Securad Party: This also inches
the right of a Natirel Man or Women Secured Party to speak openly it any public forum on any topic: or subject without

10. US Dollars Moons 2 one toy ounce fina silver dolter minted ky the US MINT with “Ene” defined as approsdmately 0.996

41. Obstruction of Justis: Moans any ettennpt by any officer of the court or representative of any agency that represents

the “UNTTED STATES," or any of He contractors, efc., ia deprive, hinder, costes, or
threaten @ Natural Maa or Party ip an attempt to prevent any avery opportunity to legallyfawfully
defend himsetf by attempling to produce and Se lewké dacumenis and or teaiimany to agents, officers, judges.
magisiraies, the court, clerk of the oO in order io satile any

This alto includes any attempt by a judge of officer of the court to hinder the Natural Man or Woman Secured Party from
filing, recording, edmitiing, or using any evidence, docuinent, 7

aude andfor video recordaigs, of any ofher type of evidence thet he desires to submis evidence In any type of court

Page 26
 

Case: 2:17-mc-00023-ALM-KAJ Doc #: 7 Filed: 10/31/19 Page: 41 of 51 PAGEID #: 149

Doc ID --> 201225400194

procesding. The detereinatian of what is evidence and whad wil be admitted it lo be solely detennined by tha Natural
Man or Woman Secured Party. Any evidence will be ted on merits of the lawhul content and validity. Any jurige or officer
of the court who attempts to suppress of diamiss legal or lawful evidence wil voluntarily surrender ef bonda, inearance,
properly, corporate property, bank accounts, savings accounts, of any corporate property of vatue to the Neturel Man or
Woman Secured Party kpon written demand.and surrender all rights t and defenses against seid property. This aise

officiel racocd. The daterrination of whether the acts of the court are an attempt to suppress evidence will be solely

deternined by tha Naturat Man or Women Secured Party. Ths also includes the provision as indicated in tam # 18

“Racketeering.”
12. Excessive Bail Idoena any emnount of bal eet at an unreasonable rate as per the Bth amendment of the “Constitution ier

crimes.

13. Cruef and Unusual Puntehment Means physical violence of any type or form that ic used against « Natura Man of
Woman Secured Party and that causes invisible or undetectable or visible physical injury, a.9., marics, scrapes, scratches,
bruises, abrasion, avulsions, fractures, sprains, restraint markt, ditiocationm, punctures, cuts, joes of blood, lots sf body

44. Conspiracy. Meine the cooperation of two or more persons warking together to resinct, suppress, Inhibit, or in any way

15. Vietim: Means any Natural Man or Woman Secured Party who has received diract demages to himself or his property as

16. Victiniess Laws: Masns sry lew that is pasted or presumed to be passed that creates = violation of lew in which nc

Natural Man of Woman fae been Tht inchies any statute, pokey, or color of law
provision. These types of laws vill not be used in any action, of any iind, against any Natural Man or Woman Secured
Party.

17, Aiding and Abetting: iMeans the efforts of any officer, agent, or reptesentative of the “UNITED STATES" or officer of the

18. Racketeering: Means any atempt by any two or more officers of the Corporstion t fesiric, suppréss, coerce,

19. Federat Zone Means any land, property, building, ares, zone, 911 Zone, of postal zoné that is presumed to be within the

Page 27
 

Case: 2:17-mc-00023-ALM-KAJ Doc #: 7 Filed: 10/31/19 Page: 42 of 51 PAGEID #: 150

Doc ID --> 201225400191

verbal agreement, or any such thing by a Natural Men or Woman Secured Party who is located outside of THE DISTRICT
OF COLLAASIA end WASHINGTON, D.C. proper. AG privately held properties of any type thet are being heid by sry
Natural Man or Woman Secured Party ere secluded from arty federal Zone or acy jurisdiction of say representatives of the
“UNITED STATES” or any of its territories. Ties is fact and mary be presented in any court by affidavit of any Nebral Man
oF Women Secured Perty of interest involved in any interaction with the “UNITED STATES" or sny of Rs representatives,
as outfined in this contract.

2. State: Means any of the forty-eight areas known as states of the “united States af America’ which is not the same as the
“UNITED STATES" corporation. “These forty-eight states ate designated by Upper arxt Lower Case spelling of the name
of each state, ve. UPPER CASE speifing. The ALL UPPER CASE NAME denotes a STATE that is a part of the “UNITED
STATES" corporation, whereas the spelling of the Upper and Lower Case Name denotes that ti not a part of the
“UNITED STATES.” “Thee wit be determined by the Natural Man or Woman Secured Party xs @ condition of this contract.
The Natura! Man or Women Secured Party will also determine whether or net his state is a. part of the jurisdiction of fe
“UNITED STATES snd fis decision shall not be challenged by acty representative of the “UNITED STATES” The
Natural Man or'Wornen Secured Party will determine if the. sflegad offense occurred within thé limits of the “UNITED
STATES.“ ‘A Volaiion of this provision wil be Uniawiul Determination and punishable ms indicated by this contract

21. Treepossing/Treapase: Means the entry into or onte the domain, property, residence, are, location, grounde, dwelfings,

This is not fo be confused watt the Ficious Legal Eniity that wes crested by the state and is
representadt by an ALL CAPITAL LETTER NAME. Any attempt to notify any officer; agent, or reprosentétive of the situs
of the Natura Man or Worws: Secured Pasty wil be sufiicient notice. Sufficient notice will be determined by oath,
statement, or affidavit by the Naturat Man or Women Secured Party, and the validity of such will not be challenged by any
officer of the court.

24, Agency, Entity, Department, Subdivision, Subsidiary, Contractor, Employes, inspector, investigator,

Organization, Officer, Ag dutthorized any pa
entity of any lind which wotler for, is compensated all or ins part by, teceives funds from, collects tunds for, coiracts with,
receives any benefit from, receives any priviage from, participates with, has abegiance to, o in any way hes a relationship
with the “UNITED STATES? oF any of fis subsidiaries, sub-corporations, departments, of agencies, at:

25. Contract Means any agreernant in writing thet hes been offered for review and acceptance by another party wherein the
receiving part hes ten (10) days or more, or ax stipulated in the cantract, to review, respond, accept, or rebut any
provisions of the contract as indicated in the contract Non response ¢ the part of the receiving party or agent af the

pasty wil be a laid offer and acceptance of all the terms end conditions contained in said contract. Rebuttal by

Principal Is Notice te Agent.

26. False Imprisonment: Means any attempt by any officer of the court or the Corporation to incarcerste any Natural Man or
Woman Secured Party sgainst his wil andior against any and ail protections of the laws and provisions of the
“Constitution for the united States of Arnerica” and/or the Honorable “BIH of Rights”.

Page 28
 

Case: 2:17-mc-00023-ALM-KAJ Doc #: 7 Filed: 10/31/19 Page: 43 of 51 PAGEID #: 151

Doc ID --> 201225400191

 

contractor, amployes, ins; . Individual, or carporation that hes any eiMlation or sssociation with, cokects or distributes
furkgs for, does any task for, receives sny benefit or priviege from, of, or for the “LINITED STATES.” This meiudes anyone
or anything thet represents the interests. of, or is being funded by, or receives finds from, or has any alfechment to the
"UNITED STATES" or any of ts subdivisions or sub-corposations.

28. Corporation Maans any representative, agency, sub-corporation, contractor, or any person or entity that is eriployed by,
receives or distributes funds for, receives any benefit or privilege from,.or has any relationship of any kind with the
“UNITED STATES" corporation.

29. Interpretation. Means # any conflict arises concerning the definition of any of the terms and/or conditions of this contract,
the confiict conceming the masming of the term or condifion will be dacided by the Natural Man or Women Secured Party.
His decision will be final and not subject to review or anguiment. No Bability or penalty wil be Incurred by the Natural Man
or Woman Securad Party due to his interpretation of such terms and or conditions.

30, Corporate Capacity: Means acting for, of on behalf of, « comparation, or government entity, while under law or color of
law

at. Legal Counsel Means anyone that a Natural Man or Woman Secured Party chooses to have as lege! assistance of
counsel, whether counsel is feenged or not, or a member of the Bar Asgoctadion. Counge! may assist, represent, speak
on bahaif of write cases for, or perform any ect in or out of court for the Natural Idan or Woman Secured Party without
any hindranca, threat, prosecution, charge, repercussion, etc., from any officer of the court, or representative of the
“UNITED STATES" corporation, or any representative, officer, or agerit thereof.

32, Abuse of Authority. Means anyone who denies, withholds, refuses, deprives, limits, inhibits, counteracts, cancesis any
fight, benefit, protactions, or privilege, 3s protected by the “Constitution for the united States of America” andior the
Honorable “Bil of Rights." This includes arrest or detainment without documented evidence that a lawful crime has been

Weman Secured Party and/or physical abuse that makes or does not make any marks, scars, cuts, abrasions, or the Tike.
This aleo indudes denial of lawful Due Process, Habeas Corpus, Excessive Bail, Uniawfid Arrest, Unlawful Detention, or

the Eke, as outlined in this contract. :
3. Verbal Abuses: Means the use of offeneive and/or threatening, spoker words, body language, and non-verbal geshres or
actions by any representative of the Corporation ax defined herain upon a Natural Man or Women Secured Party. Ka
arises about an incident, the version told by the Natural Man or Women Secured Paity will be accepted as

truth and will not be contested.
34. Asgeanit and with Meera any sctual, threatened, or perceived use of any weepons, any
representative of the “UNITED STATES" corporation, the Natural Man or Women Secured Party, teat creates an

gune, mace, pepper spray, any chetnical used to incapscitate, rubber bullets, shock force weapon, electronic weapons,
or any other type of weapon that may be used to conbrol of to creste fear. fa confict arises about the events, the version
told by the Natural Man or Wornan Secured Party will be accepted as truth end wilt not be contested.

35 40=—s Unfounded Accusations: Means any accusation, charge, or cisim, civil or criminal or in adimiralty, that Is sleyed or
made by axy representative of the “UNITED STATES® corporation #3 defined hensin thet i not proven by weilten,
documented evidence : under cath and penalty of peury by an authorized agent or representative of the

‘The accuser fies elght (8) hours to provide said documents to be reviewed and to put them inéo the
possession of tha Natural Man or Women Secured Party, and failure to do so will be Unfounded Accusations and subject
to the penaities contained herein.

36. Encroachment: Means io mvede, intrude, or in any vary prevent a Netura! Man or Women Secured Party the full and

. ncuding survellance, irespass or Impexfing ingress or egress to the property of a Natural Man
or Worram Secured Party: and to limit he ability of a Natura! Man or Women Secured Party to freely access, cei, tioid,
$203 usa, convey, sell, rent, lense, barter, mochange, or in any way make full and unfetbened nee of his properly. This

insurance funds; accounts: social security benefits, motor vehicles; aufomobiiss, recreational
vehicles; lend; nial estate; homes; structures; roads, diivewsys, property of any iind thet is held by ie, deed,
contract, lexse, or verbal), of ig in 2 Natural Man or Women. ‘S possession. This

37, Assault and Battery without # Weapon: Means the verbal abuse or physical contact, of any kind, upon @ Neturad Man or

3@ Abuse of Due Process: Means any action against 2 Naturat Man or YWoman Secured Party, when said action does not
abide by all tha rights and defenses contained In or represented by the "Constitution for the united States of America’

Page 29
 

Case: 2:17-mc-00023-ALM-KAJ Doc #: 7 Filed: 10/31/19 Page: 44 of 51 PAGEID #: 152

Doc ID => 201225400191

andor the Honorable “BI of Rights." This includes any charge, of claim, civil or criminal, or in admiralty, that is alleged or
made by any representative of the “UNITED STATES” carporation.

3g. Denial of Bue Process: Means any attempt by eny officer of the court and of Corporation to deny, deprive, restrict,
prevent, or in any way inhibit the proper Due Process to any Natural Man ar Women Secured Party as cufined in the
“Conetiution for the united States of Amedca” andior the Honorable “ER! of Rights." Ary public law, statute, reguiation,
ordinance, home rule, etc., that is Incornpatible with the aferementioned Constution and/or Honorable “Bal of Rights’ is
nisl and void and wall not be Used in any action against any Netural Men or Women Secured Party.

40. Uniawful Detainer: Means any attempt by any officer of the court or representative of the Corporation 10 arrest, check,
hinder, delay, possess, Rok, keep in custody, restrain, retard, stop, withhold 9 Natural iden or Woman Secured Party
without affording him every protection as outfined by the “Consiitution for tha uniisi! States of America” andfor the
Honoreble "Bal of Rights." Any public faw, statute, regulation, ordinance or the lice wil be nuif and void and will nat be
used in any action in ‘which a Natural ian or Woman Secured Party ia involved.

41. Rackieas Emdangerment: Means any attempt by any officer of the court or Corporation 2s definad hersin to endanger,

attempt or threnten to attempt t endanger the Me or property of any Natur! Man or Wornan Secured Party. This
inchides dangerous driving in & cer, use or threatened use of lethel or non iathal weapons or chermicaés, improper uss of
restraint devices, use of restraint devices on a non-combelive Natural Man or Wornan Secured Party. if » conflict aricas

as to whether of not reckless eridangerment hae occured, the version of the Natural Man or Woman Secured Party will

42. Failure to Respond: Means any attempt by any officer or representative of the Corporation to ignore, inhibi, withhold,
delay, of deny a request for information from a Natural Man or Woman Secured Party.

43. Failure to Charge within Forty Eight (48) Hours Means any attempt by any officer or representative of a Corporation to
delay, inhibit, prevent, of in any way stop a Netural Man or Women Sacured Parly from being lawtily charyed by the
court within forty-eight (48) hours of arrest.

4, Failure to Waentify: Meant any fie a Nature! Man or Woman Secured Party hes interaction with any oflicw or

af the court or Corporation, the officer or f i upon request of the Natural Man or Wornean
Secured Party, provide proper identification, written proof of authority, steta whet bie husiness & with the Natural Men or
Woman Secured Party, completa « “Public Servants Que na ia advance of arrest or detention,
docuntantation the officer or guperior’s nanie and contact and any other

46. Coercion or Aitampt to Coes: Means any aitempt by any officer of representative of a corporation to tweeten,
infmidate, deprive, conceal, or in any way prevent # Natural Man or Wornan Secured Party from receiving and/ar enjoying
any fight or privilege that is granted, outlined, or secured by the "Constitution for the united States of America’ andor the
Honorable “Bill of Rights,” or allow another to da 60.

47. Purchees. Price: Means the new replacement costs of items of property at the time of replacement. This includes
locating, pecking, shipping, handing, delivery, cet up, Installation, and any other fee associated with intal reptacement of

48. Destruction of Property. Means sty alteration, damage, deprivation, defacing, removing, changing, breaking,

separating, removing parts from, erasing of fes trom, throwing, shooting, fécking, stomping, smashing, crushing, or the
ike of sry property belonging ta of int possession of the Natural Man or Woman Secured Party.

42. Deprivation of Rights or Property: Means the concealment of, keeping from, hiding of obstructing of any rights,
property, or privileges that are outined or protactad by the "Constitution for the united States of America’ endior the
Honorable “Bill of Rights.”

50, Conceaiment: Means withholding of keeping information that should normaly be revealed, about property and/or rights
from a Natural Men or Women Secured Party. (This includes kweping evidence or law frorn a jury that could farvorably ater
the outcome of a case to the benefit of the Natural Man or Woman Secured Party. No officer of eny court or
reprenentittive of any corporation may conceal any law and/or any evidence of any Kind that is considered relevant by the
Natural Man or Women Secured Party, and/or fail ta disclose any taw that benefits the Meturai Man or Wornen Seoured
Party.

51. Defacing: Means the changing or altering the appearance of an item. This also includes changing or altering the
meaning of laws, rights, property, documents, or any other thing that has vale as determined by the Natural Man or
Woman Secured Party.

Page 30
 

Case: 2:17-mc-00023-ALM-KAJ Doc #: 7 Filed: 10/31/19 Page: 45 of 51 PAGEID #: 153

Doc ID -> 201225400191

corporate
representative by the Secured Party.

a. Peer. Means # Natural Man or Women Secured Party whe fies recorded Inta the public record dacumerts ta prave his
sovereign status, in addition, any Peer mint also hold sinter betefa as the Natural Man or Women Secured Party
Creditor regarding the uthority of the Gible, the right ta keep and bear arms, and the fistoric Christian faith.

70. Ignore: Means to refuses or in any way to deny a lawful request by the Nature! Man or Woman Secured Perty to have an
Officer, agent, or representative provide completed legat documents.

71. WNaeturat Man or Woman: Means 2 flesh and blood, living, bresthing, biological men or woman created by God, ss
represented by the Upper and Lower Case Name, including “Natura! Man of Wornan,” or "Rasl Men, of "Real Warnan,
or "Real ManANomen.” This is not to be confused with thé Ficfitious Legal Entity that was created by the STATE and that
is represented by the ALL CAPTTAL LETTER NAME

72 DEBTOR: Means the Fictitious Legal Entity that was created by the STATE and that ie represented by the ALL CAPITAL
LETTER NAME.

73. Sevenign: Means the Nehital Man er Woman Secured Party, created by God; the fee man or frea woman whe is not
and soures of aw, the one who Tebains sovereignty even while sovereign powers }
gavemnment the one by whom and for whom afl government exists end acts; fhe one who retains the fundamental rights
to life, fberty, and the pursuit of happiness; the one who Is never competed (c hold bis Ife, of the means of Eving, or any
material right eesential to the enjoyment of ia, at the mare wil of another.

End of Definifions

- Remainder of page intentionally left blank. -

Page 31
Case: 2:17-mc-00023-ALM-KAJ Doc #: 7 Filed: 10/31/19 Page: 46 of 51 PAGEID #: 154

Doc ID -> 201225400191

Constlasion tear, for the purpose of thia contract, "The Consitulion for the united Stetes of Ameaica® circa 1791, as

opposed to the “Consiitution of tha UNITED STATES" corporation circa 1868.

Bil of Rights: Meena, for tha purposes of this contract, the original, Honorable “Gill of Rights” circa 1721.

Rights med Deflantex Mesing one's legal and/or invdul ight andior ability to dafend himself in sny scion. Upon

agresment, the defendant in an acSon mey give up his right to defend hinnsell in a given éctcn. Tits inchries tect

deedeent cr sigréerriont by detauk, ard the Natural Men or Women Secured Party is never the defendant.

55. Wlliagly: deans that « Netoral Men or Woman Secured Party is in full inowlsige, undeniiending, agreement, and ful
consent, af off times, without fear of reprisal, trent, or coercion, dusing any interaction in which he Is involved with any
agent, officer, or representative of any cout or Corporation, inciuding incorporated govemments.

gape, or he Ha may be

¥e

56. individual Capacity: Meens acting on one’s behalf ta do a thing. The officer, mpresentative, s
acting under aw or color of law and go outside of the capacity of the law and take on a pereanel

57. Arilficlel Person: Means 6 ficiitious enilty that wes crested by the STATE for transacting commerce. This Artificial Man
or STRAWMAN is represented by the ALL CAPITAL LETTER NAME that appears to be apdlied the same ac the name of
the Natural Man or Women and the Natural Men oc Women Secured Pasty. When the Artificial Person is used in
commerce by the Netunal Man or Wornen Secured Party, it is a tanamilting uility.

58. Agreement Means any contract which is nqiresned in wring by letters or merios, or expressed orally in spoken words or
otlerences by a Netural Men or Women Secured Party. Any queation of any agreement or contract wil be reeohvad by an
afSdevit trom ihe Netural Man or Women Secured Party, Hie afidedt wil be considered fect i any acti or depute,
without quesiion by eny officer, agent, or mpresantative of any Componiiion including Incorporated governments.

5a, Usiewiol Gelemsinafige: Magne any stternent,. gastune, willing, presentment, of the Wes thet suggests an ides
tent negatively represents the character, actions, procedures, customs, ways of s Netural Men or Women Secured
Party, or group of Natural Men or Women Securad Parties, that is not proven by d, euthorized, cartifiad,
erddencs, on ond for the record under penalty of perjury. This inclucies off color statements, sccusations, or rameris by a
Judge oF other officer of the court and any other rapresentalive of any Corporation inckuding incorporated goverrmnants.

60. Statute Staple Securities inatrument Means an edict or proclamation from 4 Natural Men or Woman Secured Party.

614. Clark of the Public Record Means any clerk who records or fea documents in the public record who is employed by a
city, coumly, state, municipality, federal government, and/or intemetional, multi-national, or mult-juiledictiional corporation,
including incorporated govarmnments. .

62. Public Record: Means any document or record that ig filed of recanted inta the public record by the Natural Man or
Women Secured Party. For scampia, when this document ls recorded at a Registrar of Deads Office, t becames a pubde

63. Presumption: Means lege! assumption of inference that places the burden of proof or burden of production on the cther
pasty, but never on the Netural Men or Wornan Secured Party. No presumption shall prevel against the Netural Men or
Women Secured Parly without lewfal, documented evidence that supports the presumption which ia! certified by the
offcent of the. court, on and for the record uruler penalty of perjury.

64. Usallanabls fightc Masne Natural Rights given God us acknowledged by the Law of Nations and Into
ta "Dib of Rie such oe but not Boned t Right to Dir Arms; Freesort Of Speech; Right to Tal a Jury of one's
Peers; Right t Due Process; Right of Habeas Corpus; Right to b6 Exempt tom Levy se © Natural Man of Wornen
Secured Party Creditor; Right io be Secure in One's Private Papers and Efiects. i

65. Right tp Travel: Means tha right tp freely move about andfor control any type of craft by whatever vie land, sea,
of wir, without any interference by any officer, agent, employes, attomey, of judge that in any wilfuly causes
adverse affects of dameges upon the Natural Man or Women Secured Party hy an arrest, inbibRion, " restraint,
deprivation, prevention, #ic.

e Disrespect: Means snything subd or writen to any Natural Man or Werman Secured Party, about him or his, that ha doos
pot te, including body ixeguage, cr anything thet makes him or any reeserable men uncomfortable or fadrful

68 The Placing or Filing of an Uniawtal Lien, Levy, Garslahnest, or Attachment Means any attempt by any officer,
agumi, of reprebentative of « corporation to place a Sen, levy, gemishmert, or altachment on the property:or collsteral of a
Natural Man ar Women Gecurad Party, herein: referred te ae Secured Party. Any said officer, agert, dr representative
must first prove his suthodty to do so by lewtully documented evidence, furniching ai docunients, foanm,
necessary to prove his sutharity to do a0 to a neutral, three (3) Notary Panel, hereinaiter referred t¢ as The Panel,
selected by the Secured Party. Said officer, agent, or representative must guarantes in writing that the plfoar, agent, or
representative signing said documenta wil be parsonaly flable for any damages due te his uniewtul and/or Hegel gctions.

Page 32
Case: 2:17-mc-00023-ALM-KAJ Doc #: 7 Filed: 10/31/19 Page: 47 of 51 PAGEID #: 155

Doc ID —> 201225400191

AFFIDAVIT OF POLITICAL STATUS

| declare this is an Affidavit of Political Status and this includes all attached
documents.

GRANTOR: KEVIN BRIAN GUNNELL
Grantee: Kevin Brian Gunnell

us: Aa ZA. ff _12-t}Y
Kevin Bei Secured Party Creditor Date

 

RETURN ADDRESS:

KEVIN BRIAN GUNNELL

2928 SUNBURY CT
COLUMBUS, OHIO 43215

 

 

SPACE MIOVE THIS LIME FOR RECOMDER'S Usd

 

Page 33
Case: 2:17-mc-00023-ALM-KAJ Doc #: 7 Filed: 10/31/19 Page: 48 of 51 PAGEID #: 156

 

 

Doc ID —> 201225400191
’
Archatypa
Form: publics mai juris / Affidavit
Session one Supreme Court
Act of State

L oa iat XIE T Te POVES

I, Kevin Brian Gunnell, by International Common Law Registration, being of the age of majority, complete
in my faculties, a natural born Divine creation, and a Private, Sentient, Sovereign within the constitutional
Public survey boundartes within Ohio, a Republic, of the constitutional Township, Columbus, within the
body of a constitutional county, Frankfis, the proper jurisdiction of a Common Law thereto, do solemnly
make this Reaffirmation of Character, pursuant to my absolute freedom of religion, of an Ambassador and
Sublect-Citizen of the Kingdom of Heaven under its King, Jesus the Christ; and an American Sovereign
CRizen-Principal im good standing and Befiavior, Public Minister (Ambassador), and “dominium” (absobite
owner) inhabitant of the organic United States Ca more perfect union”) under the Constitution for the
united States of America (1791 to date) as ordained and established, with reservation of all Divinely
created and inherent unalienable Rights/Privileges. Ir fs, at the seme time nat I renounce and deciare
void, &b initio, any and ali atbempts (De Facto / Renegade / Corporate) by means of fictions or otherwise,
of any changes in my jawful Citizenship Status to that of @ Corporate Statutory / Miltary / Maritime /
Admiraty / Fictious U.S.: “person”, “consumer, “individual”, “ditien", “citizen-subject’,
“*plaintift/defendant”, “resident”, “whoever”, “taxpayer”, “driver”, “gun/firearm owner”, “DEBTOR”, et al,
subject to the seizure of Alien Properties by the hypothecated,
Corporate/Legidative/Military/Admiraity/Fictitious Democracy UNITED STATES, et al. Such corporations,
fraudulent and non-existent in the Law, include, but are not limited to, the UNITED STATES, U.S., US,
STATE OF OJ10, COUNTY OF FRANKLIN, CITY OF COLUMBUS, KEVIN BRIAN GUNNELL, KEVIN 8 GUNNELL,
K BRIAN GUNNELL, KEVIN GUNNELL, or any variation thereof, 295~-70-20CXX, etc. This doctrine of Piercing
the Corporate Veil", with its “Instrumentality Rule”, will serve Notice, (judicial, presidential or otherwise),
that aff acting as Corporate officers, etc., whether by color of law or color of official right, are acting or
have acted without the usual] immunities afforded in lawful civil/judicial proceedings. Far the peace of and
Safety of all Corporate officers, etc., as well as myself, 1 have identified all my guaranteed, absolute
properties (Life, Liberty, and the Pursuit of Happiness*),until such times as the present De Facto /
Renegade / Corporate government can make the necessary changes to its structure to insure the same.

recognized, received, recorded, and issued by the De Facta / Renegade / Corporate government. As this
number Is the International registration, National authentication, and State certification of a Public
Pocument of the United States of America, my Nations, and my Citizenships, 2s wall as identification of ail
guaranteed, properties, whether Public or Private, are and have been fn Lawful possession of me. Any
confiscation or seizure of any kind of any of the guaranteed, Private or Public properties by any of the De
Facto/Corporate officers, etc. will result in damages of Ten Million Dollars of United States Treaty States,
nation-state specie Money (United States Dollars sliver) that being enumerated In Article I, Section 10,
Clause 1 as “gold and siiver coin” in the Constitution for the united States of America (1791 to data) to be
multiplied by not only the damaging party(ies), but all those in concert and cause of action. This
Dectaration is made absolute by the enclosed Apostifie (the State of Ohio), copy and pursuant to 15 Stat.
Ch. 249 pg. 223 (1868), shall be made final, adopted, and accepted by the Doctrines of Estoppel (by
acquiescance), Law of the Record, (Apostille), Moral Obligation (peremptory mandamus}, ard the Divine
Law (380 U.S. 163; The Bible is law to be applied nationally); or upon the passing of a customary and
reasonable time of ten (10) consecutive calendar days from receipt of the service guaranteed U.S. Mail
(Certified) or otherwise. It will be the President's absolute ministerial duty to identify, restore, and correct
any and afl errors, injuries, wrongs, and damages at any time applied and/or attached to Me pursuant to
Congressional demand within 15 Stat. Ch 249. Dates: spiritual “In the Beginning” plus Six days:

 

 

 

Page 34
Case: 2:17-mc-00023-ALM-KAJ Doc #: 7 Filed: 10/31/19 Page: 49 of 51 PAGEID #: 157

Doc ID —> 201225400191

Form: pubilei sui juris / Affidavit
Session: one Supreme Court FER - 9205

Act of State
Primary Signature Certification
(Convention de La Haye du 5 October 1961) Sacro ot sits
TIAS 10072, 33 UST 883, 527 UNTS 189. (Convention # 12)

I, Kevin RG anal! , do hereby certify the Sentient signature on the §
Archetype document enclosed to be a true, correct, complete and not misleading original, containing the
primary signature as saaled below. This notarization is for the purpose of signature (autograph)
certification only, for foreign use (i.e., United States of America} of the U.S. originated document. This Is

§ pursuant to the Hague Conference on Private International Law dated October 5th, 1961, at the Convention
Abolishing the Requirement of Legisiation for Foreign Public Documents, It was on 15 October, 1981 in

8 which the United States declared as being 2 signatory to this Convention, and this procedure Is required for

§ the legalization of administrative/judicial documents as herein enclosed.

a The State of Ohio Acknowledged before me the 3! day of deceabe /_ 2014 4.0.

The County of Franklin p | fi .
Pe 8 A / Mess Alber:

Sentient Citizen; Autograph Notary Signature

Apostille Number:

 

(applied manually upon issuance}

Reaffirmation of Character and Renunciation of Attempted Expatriation # Act of State

 

Page 35
Case: 2:17-mc-00023-ALM-KAJ Doc #: 7 Filed: 10/31/19 Page: 50 of 51 PAGEID #: 158

ce obey

31835 Jo Py f uO} PZedxA paydwazy Jo UO}}BOUNUEY pue sayeIEYD Jo UOEWsyseaY

(souenss! vodn Ayenurw poydde)

 

Wequnny si osedy

ainjgeuBig Aiezo: ydesSo3ny fuazq5 ye QUaS

N
ET NC aust tans
if a wpe 40 AWUNOD aUL |

‘av wtOr APR | 7a 3° Aer 3] Sw a0Jeq pabpaymounpy C140 20 167s SUL

“pasopue Ujeray Se SqueWNoOp jepipn{/angegsjupupe so uoyeZzHebsl Su
Joy pawinbad s} sunpeaoid Si} pure ‘voQUaAUOD SIL} 07 AlojeubIs e Buieq se PSJEPAaP saqFIS PayUN ayy Ys
Ul T@6T “eq0RO ST UO SPMw Uf “SqwaluNsoq Jiqng UBjsDy 40) UORe!S!687 yo qusWeunbey ay Gulyspoqy
UOQUBAUOD SYLIE “TOST ‘LAG JaqoPO Pajep ME] JeUOHeWeIUT a]EALYg UO SaUaJajUCD anBey ayy oj quensund ff
S| SIU, uswNDOp pPaQeUJBO “S*f) ay] JO (EDUBUFY JO SazE YS POLI “'a"]) asn uBlasto) so} ‘AO UOR2suTIES
{yderBojne} aunjeubis yo asodund ay] uoj Ss} WONEZUEJO” Si) “mMojeq payeas se aunjeuBis Aueuwiud
au) Gululequos ‘jeuj5.0 Guypeastuw jou pue ajefdwos Joa.u0s ‘ery eB aq Oj] pesopuUa yaWNDOp adAjaypry
ay] uo sanjeubys quenues ayy Aynias Aqeuay op ‘ [PeVeny ey eras” AT

(ZI tomate “6BT SINT | Les ‘ERR SN EE ‘ZZ00T SVL
T96T 1090390 ¢ np 2APH 7 Bp UOQUAAUCD)
MES Jo AmeES UenesypseD sanjeUBs AewLid
REIS 0 Dy

02 8 - 934 No? wwaidns suo :uojssas
HAGPLEW / SLinf Ins Pyqnd suo,

 

FE LOOrSZ22 02 <—- gi 90q
 

Case: 2:17-mc-00023-ALM-KAJ Doc #: 7 Filed: 10/31/19 Page: 51 of 51 PAGEID #: 159

Doc ID --> 201225400191

2. Jutistic person: HOLD HARMLESS ANO INDEMNITY AGREEMENT DOCUMENT IN HAND SHOWS:
i possessing

GUNNELL upon bana of lege! tonsoniog is logaly Foctot aa humen being for purpose of conducting

commercial activity for benefit of a bioligical living being such as Creditar:”

9. Sentient Ling belne: HOLD HARMLESS AND INDEMNITY AGREEMENT DOCUMENT IN HAND

SHOWS: “The Creditor, Le .Kevin Brian Gunnell , Bailor, 2 Bving breathing flesh and blood man, 2s

distinguished fom an abetrect fegal construct such as an alfificiel ently jure: person corporation

partnersitip and association.“

10.KEN BRIAN GUNNELL: HOLD HARMLESS AND INDEMNITY AGREEMENT DOCUMENT IN HAND
SHOWS: “The DEBTOR KEVIN BRIAN GUNNELL.KEVIN & GUNNELLKEVIN GUNNELLK BRIAN

GUNNELL, KBG,KB GUNNELL means KEVIN BRIAN GUNNELL including, but not iinited to, any and all

variations and Gerivetives in the spelling of said name eaept Kevin Brian Gunnell, Kevin 5. Gunned. Kevin

Gunned , K Brian Gunnell Gunnell, or CB .Gurnelt.”

11. Liviog preething flesh and blood men: HOLD HARMLESS AND INDEMNITY AGREEMENT DOCUMENT

IN HAND SHOWS: “The Creditor Kavin Brian Gunnell, Bailor, a sentient [ving being, 28 distinguished from

an artificial legal construct, ens legis, i.e. a furistic person, created by contract of lew.

12 Jeansmiting Vimy HOLD HARMLESS AND INDEMNITY AGREEMENT DOCUMENT IN HAND

SHOW | ihe team menerating uilty means a concuk, &.- thé DEBTOR, La., KEVIN BRIAN GUNNELL*

mcuding, but net jiriited tn, any and all variations and derlvetives in the spelling of said name except Kavin

frien Gunnell Kevin 6. Gunnell Kavi Gunned , Brian Gunnel , or 5 .Gunnell*

13. UC.C: HOLD HARMLESS AND INDEMNITY AGREEMENT DOCUMENT IN HAND SHOWS: "LLC.C.

means Uniform Commercial Coda.7

14. Non obstinate HOLD HARMLESS AND INDEMNITY AGREEMENT DOCUMENT IN HAND SHOWS:

“The term non obstinati means words enciently used in public and private instruments with intent af

precluding in advance “any interpretatian’ offer than certein deckaned objects, purposes.”

15, DEBTOR HOLD HARMLESS AND INDEMMITY AGREEMENT DOCUMENT IN HAND SHOWS:

"KEVIN BRIAN GUNNELL and KEVIN 8 GUNINEL and KEVIN GUNNELL" BAILEE

18, Goaditor: HOLD HARMLESS AND INDEMNITY AGREEMENT DOCUMENT IN HAND SHOWS: “Kevin

Brian Gunnet accepts DEBTOR's signsture, endorsement mark below in accordance with UCC 1-201(38)

as per LIC 3-401¢b).”

17. BAILEE: HOLD HARMLESS AND INDEMNITY AGREEMENT DOCUMENT IN HAND SHOWS: *BAILEE

is 3 person who receives personal property fram another 2s badimert.*

18. Bétment HOLD HARMLESS AND INDEMNITY AGREEMENT DOCUMENT IN HAND SHOWS “A

delivery of personal property by ona individual, the Bailor, to anether person, the BAILEE, who heids the

Property for = certain purpose under an expressed or implied-in-fact contract

19. Ballor HOLD HARMLESS AND INDEMNITY AGREEMENT DOCUMENT IN HAND SHOWS: "A Person

who delivers personal property ta another as a baiirnent,”

TIL The Undersigned Kevin Brian Gunnell is Geneficiary (BFY) #5 Secured Party and Mon-Enamy, Non-Tax
Protestor, Non-Belligerant, NON-UMITED STATES CORPORATE TITLE 28 U.S.C 3002 (15) CITIZEN, Non-
Surety, Mon-Combatunt American National Soversign herainatter “Creditor” and “Bailor.”

KEVIN BREANGUNNEIL | is Kee Be Docrphf }
KEVIN BRIAN GUNNELL, DEBTOR, BAILEE avin Griar 7 f, Balor

4/2/12
Date

Page 17
